[a062520198kexhibit101fin001.jpg]
Exhibit 10.1 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as
the same may be amended, restated, modified, or supplemented from time to time,
this “Agreement”) dated as of June 25, 2019 (the “Effective Date”) among
INNOVATUS LIFE SCIENCES LENDING FUND I, LP, a Delaware limited partnership, as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, “Collateral Agent”), and the Lenders listed on Schedule 1.1
hereof or otherwise a party hereto from time to time including EAST WEST BANK in
its capacity as a Lender (“Bank”), and CONFORMIS, INC., a Delaware corporation,
IMATX, Inc., a California corporation and Conformis Cares LLC, a Delaware
limited liability company (individually and collectively, jointly and severally,
“Borrower”), provides the terms on which the Lenders shall lend to Borrower and
Borrower shall repay the Lenders. The parties agree as follows: 1. DEFINITIONS,
ACCOUNTING AND OTHER TERMS 1.1 Capitalized terms used herein shall have the
meanings set forth in Section 13 to the extent defined therein. All other
capitalized terms used but not defined herein shall have the meaning given to
such terms in the Code. Any accounting term used but not defined herein shall be
construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules. Any section, subsection, schedule or exhibit
references are to this Agreement unless otherwise specified. 2. LOANS AND TERMS
OF PAYMENT 2.1 Promise to Pay. Borrower hereby unconditionally promises to pay
each Lender the outstanding principal amount of the Term Loan advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement. 2.2
Term Loans. (a) Availability. Subject to the terms and conditions of this
Agreement, the Lenders agree, severally and not jointly, to make a term loan to
Borrower on the Effective Date in an aggregate principal amount of Twenty
Million Dollars ($20,000,000.00) according to each Lender’s Term Loan Commitment
as set forth on Schedule 1.1 hereto (the “Term Loan”). After repayment, the Term
Loan may not be re borrowed. (b) Repayment. Borrower shall make monthly payments
of interest only commencing on the second (2nd) Payment Date following the
Funding Date of the Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date. Borrower agrees to pay, on the Funding Date of
the Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
after such Funding Date. Commencing on the Amortization Date, and continuing on
the Payment Date of each month thereafter, Borrower shall make consecutive equal
monthly payments of principal of the Term Loan and interest, in arrears, to each
Lender, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the amount of such Lender’s Term
Loan, (2) the effective rate of interest, as determined in Section 2.3(a), and
(3) a repayment schedule equal to twelve (12) months. All unpaid principal and
accrued and unpaid interest with respect to the Term Loan is due and payable in
full on the Maturity Date. The Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d). (c) Mandatory Prepayments. If an event described in
Section 7.2(c)(ii) occurs or the Term Loan is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loan plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Fee, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due and
payable, including, without limitation, Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts. Notwithstanding (but without
duplication with) the foregoing, on the Maturity Date, if the Final Fee had not
previously been paid in full in connection with the prepayment of the Term Loan
in full, Borrower shall pay to each Lender in accordance with its respective Pro
Rata Share, the Final Fee in respect of the Term Loan.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin002.jpg]
(d) Permitted Prepayment of Term Loan. After the date that is the first
anniversary of the Effective Date, Borrower shall have the option to prepay all,
but not less than all, of the Term Loan advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loan at least seven (7) Business Days prior to
such prepayment, and (ii) pays to the Lenders on the date of such prepayment,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of (A) all outstanding principal of the Term Loan plus
accrued and unpaid interest thereon through the prepayment date, (B) the Final
Fee, (C) the Prepayment Fee, plus (D) all other Obligations that are due and
payable, including, without limitation, Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts. 2.3 Advances Under Revolving
Line. (a) Amount. Subject to and upon the terms and conditions of this
Agreement, including Borrower’s compliance with Section 6.6(d) of this
Agreement, Borrower may request from Bank and Bank shall make Advances in an
aggregate outstanding amount from time to time outstanding not to exceed the
lesser of (A) the Revolving Line or (B) the Borrowing Base. Amounts borrowed
pursuant to this Section 2.3(a) may be repaid and reborrowed at any time without
penalty or premium prior to the Maturity Date, at which time all Advances under
this Section 2.3(b) shall be immediately due and payable; provided that, in the
event of a mandatory or permitted prepayment of the Term Loan in accordance with
Section 2.2(c) or (d) above, Borrower shall, at the same time as such
prepayment, satisfy in full the Obligations owing with respect to the Revolving
Line. (b) Form of Request. Whenever Borrower desires an Advance, Borrower will
notify Bank and Collateral Agent by electronic mail, facsimile transmission or
telephone no later than 12:00 p.m. Pacific time on the Business Day that the
Advance is to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit B-1; provided that,
Borrower shall deliver to Bank, no less than ten (10) Business Days prior to the
first request for an Advance hereunder, a completed Borrowing Base Certificate,
together with detailed aged listings by invoice date of accounts receivable and
accounts payable for Bank’s review and approval in its sole reasonable
discretion and an underlying query report identifying credit memos with an
invalid or cancelled purchase order numbers for tracking the non-dilutive
accounts receivable entries. Bank is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Bank shall be entitled to rely on any electronic mail,
facsimile or telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.3(b)
to Borrower’s deposit account. 2.4 Overadvances. If the aggregate amount of the
outstanding Advances exceeds the lesser of the Revolving Line or the Borrowing
Base at any time, Borrower shall immediately pay to Bank, in cash, the amount of
such excess. Notwithstanding the foregoing, Bank shall endeavor to notify
Borrower of any over-advance described in the foregoing sentence that results
from the Bank changing the standards of eligibility reasonably in advance of any
payment by Borrower with respect to such over-advance becoming due under this
Section 2.4. 2.5 Payment of Interest. (a) Interest Rates, Payments, and
Calculations. (i) Term Loans. Subject to Section 2.5(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Term Loan Basic Rate, determined by Collateral Agent on the
Funding Date of the Term Loan and monthly thereafter, which interest shall be
payable monthly in arrears in accordance with Sections 2.2(b) and 2.5(e);
provided that at the election of Borrower (which shall be considered elected on
the Funding Date of the applicable Term Loan) with no less than five (5)
Business Days’ written notice to Collateral Agent prior to the Funding Date of
the applicable Term Loan, 2.50% per annum of such Term Loan Basic Rate may be
payable in-kind by adding an amount equal to 2.50% per annum of the outstanding
principal amount to the then outstanding principal balance on a monthly basis
until the third anniversary of the Effective Date so as to increase the
outstanding principal balance of the applicable Term Loan on each Payment Date



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin003.jpg]
and which amount shall be payable when the principal amount of the applicable
Term Loan is payable in accordance with Sections 2.2(b) and 2.5(e) on which
principal amount interest shall be owed pursuant to Section 2.5(a). Interest
shall accrue on the Term Loan commencing on, and including, the Funding Date of
the Term Loan, and shall accrue on the principal amount outstanding under the
Term Loan through and including the day on which the Term Loan is paid in full.
(ii) Advances. Subject to Section 2.5(b), the Advances shall bear interest, on
the outstanding daily balance thereof, at a rate equal to half percent (0.50%)
above the Prime Rate. (b) Late Fee; Default Rate. If any payment is not made
within ten (10) days after the date such payment is due, Borrower shall pay
Collateral Agent, for the ratable benefit of the Lenders, a late fee equal to
the lesser of (i) five percent (5.00%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, but not
less than Five Dollars ($5.00). Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a
floating per annum rate equal to the rate that is otherwise applicable thereto
plus five percentage points (5.00%) (the “Default Rate”). Payment or acceptance
of the increased interest rate provided in this Section 2.5(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Collateral Agent. (c) 365-Day Year. Interest shall be computed on the basis of a
three hundred sixty-five (365) day year and the actual number of days elapsed.
(d) Debit of Accounts. Bank may debit (or ACH) any deposit accounts maintained
by Borrower for principal and interest payments or any other amounts Borrower
owes Bank under the Loan Documents when due. Any such debits (or ACH activity)
shall not constitute a set-off. (e) Payments. Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to Collateral Agent in immediately available funds on the date specified herein.
Unless otherwise provided, interest is payable monthly on the Payment Date of
each month. Payments of principal and/or interest received after 12:00 noon
Eastern time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds. Collateral Agent shall,
within one (1) Business Day of receipt thereof, remit to the respective Lender
to which such payments are owed, at such Lender’s office, all amounts of
principal, interest, fees and/or expenses due to such Lender, and such payments
shall be deemed to be received by the applicable Lender on the date of receipt
by Collateral Agent. (f) Application of Payments. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest as shown on the most recent statement or bill provided to Borrower (if
no statement or bill has been provided for any reason, it shall be applied to
the unpaid interest accrued since the last payment); then to principal; then to
any late charges; and then to any unpaid collection costs. Borrower will pay
Collateral Agent at Collateral Agent’s address shown above or at such other
place as Collateral Agent may designate in writing. (g) Changes in Prime Rate.
In the event the Prime Rate is changed from time to time hereafter, the
applicable rate of interest hereunder shall be increased or decreased, effective
as of the day the Prime Rate is changed, by an amount equal to such change in
the Prime Rate. 2.6 Fees. Borrower shall pay to Collateral Agent: (a) Term Loan
Facility Fee. The Term Loan Facility Fee, which shall be due on the Effective
Date, to be shared among the Lenders in accordance with their respective Pro
Rata Shares;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin004.jpg]
(b) Revolving Facility Fee. The Revolving Facility Fee, which shall be due on
the Effective Date with respect to the Revolving Line, payable solely for the
account of Bank; (c) Unused Facility Fee. On July 1, 2019 and the first day of
each month thereafter prior to the Maturity Date, and on the Maturity Date, a
fee (the “Unused Facility Fee”) equal to fifty hundredths percent (0.50%) per
annum of the average daily unused portion of the Revolving Line, as reasonably
determined by Bank, solely for the account of Bank, and which shall be
nonrefundable; (d) Final Fee. The Final Fee, when due hereunder, to be shared
among the Lenders in accordance with their fee letter; provided, however,
Borrower shall only be responsible for the payment of the Final Fee to
Collateral Agent and is not assumed to have knowledge of the contents of the fee
letter; (e) Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
among the Lenders in accordance with their fee letter; and (f) Lenders’
Expenses. All Lenders’ Expenses incurred through and after the Effective Date,
when due. 2.7 Withholding. Payments received by the Collateral Agent or the
Lenders from Borrower hereunder will be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) (“Taxes”). Specifically, however, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any withholding or deduction from any such payment or
other sum payable hereunder to the Lenders, Borrower hereby covenants and agrees
that the amount due from Borrower with respect to such payment or other sum
payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, each Lender receives
a net sum equal to the sum which it would have received had no withholding or
deduction been required and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority; provided however, that Borrower
shall not be required to pay any additional amount to any Lender with respect to
Excluded Taxes. Borrower will, upon request, furnish the Lenders with proof
reasonably satisfactory to the Lenders indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 2.7 shall survive the
termination of this Agreement. On the date of this Agreement, each Lender shall
deliver to Borrower a complete and properly executed IRS Form W-9. If any
assignee of a Lender’s rights under Section 12.4 of this Agreement is not a
“United States Person” as defined in Section 7701(a)(30) of the IRC (“Non-U.S.
Lender”), such Non-U.S. Lender shall, upon becoming party to this Agreement,
deliver to Borrower a complete and properly executed IRS Form W-8BEN, W-8ECI or
W-8IMY, as appropriate, or any successor form prescribed by the IRS, certifying
that such Non-U.S. Lender is entitled to an exemption from U.S. withholding tax
on interest and other amounts payable under this Agreement. Notwithstanding the
foregoing, (i) Borrower shall not be required to pay any additional amount to
any Non-U.S. Lender hereunder if such Non-U.S. Lender fails or is unable to
deliver the forms, certificates or other evidence described in the preceding
sentence, unless such non-U.S. Lender’s failure or inability to deliver such
forms is the result of any change in any applicable law, treaty or governmental
rule, or any change in the interpretation thereof after such Non-U.S. Lender
became a party to this Agreement and (ii) Borrower shall not be required to pay
any additional amount to any Non- U.S. Lender hereunder with respect to taxes
imposed under Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof. 2.8 Secured
Promissory Notes. The Term Loan and the Revolving Line shall be evidenced by a
Secured Promissory Note or Notes in the forms attached as Exhibit E hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Credit Extension or at the time of
receipt of any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Credit Extension or (as the case may be) the receipt of such
payment. The outstanding amount of each Credit Extension set forth on such
Lender’s Secured Promissory Note Record shall, absent



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin005.jpg]
manifest error, be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on such Lender’s Secured Promissory Note Record shall
not limit or otherwise affect the obligations of Borrower under any Secured
Promissory Note or any other Loan Document to make payments of principal of or
interest on any Secured Promissory Note when due. Upon receipt of an affidavit
of an officer of a Lender as to the loss, theft, destruction, or mutilation of
its Secured Promissory Note, Borrower shall issue, in lieu thereof, a
replacement Secured Promissory Note in the same principal amount thereof and of
like tenor. 3. CONDITIONS OF LOANS 3.1 Conditions Precedent to Initial Credit
Extension. Each Lender’s obligation to make the initial Credit Extension is
subject to the condition precedent that Collateral Agent and each Lender shall
consent to or shall have received, in form and substance satisfactory to
Collateral Agent and each Lender, such documents, and completion of such other
matters, as Collateral Agent and each Lender may reasonably deem necessary or
appropriate, including, without limitation: (a) original Loan Documents and the
Equity Investment Agreement, each duly executed by Borrower and each Subsidiary,
as applicable; (b) a completed Perfection Certificate for Borrower and each of
its Subsidiaries; (c) duly executed original Control Agreements with respect to
any Collateral Accounts maintained by Borrower; (d) the Operating Documents and
good standing certificates of Borrower and its Subsidiaries certified by the
Secretary of State (or equivalent agency) of Borrower’s and such Subsidiaries’
jurisdiction of organization or formation and each jurisdiction in which
Borrower or the applicable Subsidiary is qualified to conduct business
(provided, however, (i) in the case of a Subsidiary that is not a Borrower
(other than ConforMIS Hong Kong Limited) only good standing certificates from
such Subsidiary’s jurisdiction of organization or formation or equivalent will
be required), each as of a date no earlier than thirty (30) days prior to the
Effective Date, and (ii) in the case of ConforMIS Hong Kong Limited, no
certificate is required; (e) a copy of resolutions of the governing body for
Borrower evidencing approval of the Term Loan and other transactions evidenced
by the Loan Documents; (f) duly executed original officer’s certificates for
Borrower and each Subsidiary that is a party to the Loan Documents certifying as
to (i) the incumbency of each Responsible Officer executing each Loan Document
and (ii) the documents delivered pursuant to Section 3.1(d) and 3.1(e), in a
form acceptable to Collateral Agent and the Lenders; (g) certified copies, dated
as of date no earlier than thirty (30) days prior to the Effective Date, of
financing statement searches, as Collateral Agent shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Term Loan, will be terminated or
released; (h) a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date; (i) evidence satisfactory to Collateral Agent and the
Lenders that the insurance policies required by Section 6.5 hereof are in full
force and effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders; (j) payment of the Term Loan Facility Fee,
Revolving Facility Fee and Lenders’ Expenses then due as specified in Section
2.6 hereof;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin006.jpg]
(k) payment of the Facility Fee and Lenders’ Expenses then due as specified in
Section 2.4 hereof; (l) a landlord’s consent executed in favor of Collateral
Agent in respect of all of Borrower’s leased locations; (m) a bailee waiver
executed in favor of Collateral Agent in respect of each third party bailee
where Borrower maintains Collateral (other than Transitory Collateral) having a
book value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00); (n)
the certificate(s) for the certificated Shares, together with Assignment(s)
Separate from Certificate, duly executed in blank; (o) a payoff letter from
Oxford Finance LLC in respect of the Existing Indebtedness; (p) evidence that
(i) the Liens securing the Existing Indebtedness will be terminated and (ii) the
documents and/or filings evidencing the perfection of such Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the initial Credit Extension, be terminated; and (q) an
Automatic Debit Authorization. 3.2 Conditions Precedent to all Credits
Extensions. The obligation of each Lender to extend each Credit Extension,
including the Term Loan, is subject to the following conditions precedent: (a)
receipt by Collateral Agent of (i) an executed Loan Payment Request Form in the
form of EXHIBIT B-1 attached hereto and (ii) an executed Disbursement Letter in
the form of EXHIBIT B-2 attached hereto; (b) the representations and warranties
in Section 5 hereof shall be true, accurate and complete in all material
respects on the date of each Loan Payment Request Form and the date of each
Disbursement Letter and the Funding Date of each Term Loan; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the funding of such Term Loan; (c) if
such Credit Extension is the initial Advance, (i) Borrower must be in compliance
with its obligations under 6.6(d), (ii) the full amount of Term Loan must have
been drawn by Borrower and (iii) the security interest granted under this
Agreement to Collateral Agent for the ratable benefit of the Lenders must
already be effective and constitute a first priority perfected security interest
in the Collateral, subject only to Permitted Liens that are permitted by the
terms of this Agreement to have priority to Collateral Agent’s Lien; (d) in such
Lender’s reasonable discretion, there has not been any Material Adverse Change;
(e) no Event of Default or an event that with the passage of time could result
in an Event of Default, shall exist; (f) to the extent not delivered at the
Effective Date, duly executed original Secured Promissory Notes, in number, form
and content acceptable to each Lender, and in favor of each Lender according to
its Commitment Percentage, with respect to each Credit Extension made by such
Lender after the Effective Date; and (g) payment of the fees and Lenders’
Expenses then due as specified in Section 2.5 hereof. 3.3 Covenant to Deliver.
Borrower agrees to deliver to Collateral Agent and the Lenders each item
required to be delivered to Collateral Agent under this Agreement as a condition
precedent to any Term Loan. Borrower expressly agrees that the Term Loan made
prior to the receipt by Collateral Agent or any Lender of any



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin007.jpg]
such item shall not constitute a waiver by Collateral Agent or any Lender of
Borrower’s obligation to deliver such item, and any such Term Loan in the
absence of a required item shall be made in each Lender’s sole discretion. 3.4
Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of the Credit Extensions set forth in
Sections 3.1 and 3.2 of this Agreement, to obtain a Term Loan, Borrower shall
notify the Collateral Agent (each of which notices shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon New York City time twelve
(12) Business Days prior to the date such Credit Extension is to be made (unless
a shorter period for such notice is agreed to by Collateral Agent). Together
with any such electronic mail, facsimile or telephonic notification, Borrower
shall deliver to Collateral Agent by electronic mail or facsimile a completed
Disbursement Letter and Loan Advance/Payment Authorization executed by a
Responsible Officer or his or her designee. The Collateral Agent may rely on any
telephone notice given by a person whom Collateral Agent reasonably believes is
a Responsible Officer or designee. Notwithstanding anything herein or in any
other Loan Document to the contrary, the parties agree that Borrower is by its
execution hereof hereby requesting the Term Loan to be funded upon the earliest
date when they become available, subject to the prior satisfaction of all other
applicable conditions, and is accordingly notifying the Collateral Agent. 4.
CREATION OF SECURITY INTEREST 4.1 Grant of Security Interest. Borrower hereby
grants Collateral Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. If Borrower shall
acquire a commercial tort claim (as defined in the Code), Borrower shall grant
to Collateral Agent, for the ratable benefit of the Lenders, a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Collateral
Agent. If this Agreement is terminated, Collateral Agent’s Lien in and pledge of
the Collateral and Shares shall continue until the Obligations (other than
inchoate indemnity obligations) are repaid in full in cash. Upon payment in full
in cash of the Obligations (other than inchoate indemnity obligations) and at
such time as the Lenders’ obligation to extend the Term Loan has terminated,
Collateral Agent shall, at the sole cost and expense of Borrower, release its
Liens in the Collateral and all rights therein shall revert to Borrower. 4.2
Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents. 4.3 Pledge of
Collateral. Borrower hereby pledges, assigns and grants to Collateral Agent, for
the ratable benefit of the Lenders, a security interest in all the Shares,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations.
Within ten (10) Business Days of the Effective Date, or, to the extent not
certificated as of the Effective Date, within ten (10) Business Days of the
certification of any Shares, the certificate or certificates for the Shares will
be delivered to Collateral Agent, accompanied by an instrument of assignment
duly executed in blank by Borrower. To the extent required by the terms and
conditions governing the Shares, Borrower shall cause the books of each entity
whose Shares are part of the Collateral and any transfer agent to reflect the
pledge of the Shares. Upon the occurrence and during the continuance of an Event
of Default hereunder, Collateral Agent may effect the transfer of any securities
included in the Collateral (including but not limited to the Shares) into the
name of Collateral Agent and cause new (as applicable) certificates representing
such securities to be issued in the name of Collateral Agent or its transferee.
Borrower will execute and deliver such documents, and take or cause to be taken
such actions, as Collateral Agent may reasonably request to perfect or continue
the perfection of Collateral Agent’s security interest in the Shares. Unless an
Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin008.jpg]
vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default. 5. REPRESENTATIONS AND
WARRANTIES Borrower represents and warrants to Collateral Agent and the Lenders
as follows: 5.1 Due Organization, Authorization: Power and Authority. Borrower
and each of its Subsidiaries is duly existing and in good standing as a
Registered Organization in its jurisdictions of organization or formation and
Borrower and each of its Subsidiaries is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its
businesses or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a Material
Adverse Change. In connection with this Agreement, Borrower and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on or before the Effective
Date (each a “Perfection Certificate” and collectively, the “Perfection
Certificates”). Borrower represents and warrants that all the information set
forth on the Perfection Certificates pertaining to Borrower and each of its
Subsidiaries is accurate and complete in all material respects as of the
Effective Date. The execution, delivery and performance by Borrower and each of
its Subsidiaries of the Loan Documents to which it is a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law applicable thereto, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change. 5.2 Collateral. (a) Borrower and each of its Subsidiaries have
good title to, have rights in, and the power to transfer each item of the
Collateral upon which it purports to grant a Lien under the Loan Documents, free
and clear of any and all Liens except Permitted Liens, except as permitted under
Section 6.6, and neither Borrower nor any of its Subsidiaries have any Deposit
Accounts, Securities Accounts, Commodity Accounts or other investment accounts
other than the Collateral Accounts or the other investment accounts, if any,
described in the Perfection Certificates delivered to Collateral Agent in
connection herewith or permitted under Section 6.6, with respect of which
Borrower or such Subsidiary has given Collateral Agent notice and, in the case
of such accounts as belong to either Borrower or any of its Subsidiaries that
are Guarantors or Borrowers, taken such actions as are necessary to give
Collateral Agent a perfected security interest therein. The Accounts are bona
fide, existing obligations of the Account Debtors. (b) The security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that are permitted by the terms of this Agreement to have priority to Collateral
Agent’s Lien. (c) On the Effective Date, and except as disclosed on the
Perfection Certificate (i) the Collateral (other than Transitory Collateral) is
not in the possession of any third party bailee, and (ii) no such third party
bailee possesses components of the Collateral (other than Transitory Collateral)
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00). (d) All Inventory
and Equipment is in all material respects of good and marketable quality, free
from material defects except for normal wear and tear.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin009.jpg]
(e) Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. Except as noted on the Perfection Certificates, neither
Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other Material Agreement. 5.3 Litigation. Except as
disclosed (i) on the Perfection Certificates or (ii) on the Compliance
Certificate, there are no actions, suits, or proceedings pending or, to the
Knowledge of the Responsible Officers, threatened in writing, and Borrower has
not received notice of any governmental investigations pending or threatened, by
or against Borrower or any of its Subsidiaries involving more than Five Hundred
Thousand Dollars ($500,000.00) or a material claim for infringement of any
intellectual property. Except as disclosed on the Perfection Certificate, there
are no actions, suits, investigations or proceedings pending or, to the
Knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any Subsidiaries involving challenges to the validity of the
Intellectual Property. 5.4 No Material Adverse Change; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, in all material
respects the consolidated financial condition of Borrower and its Subsidiaries,
and the consolidated results of operations of Borrower and its Subsidiaries
(except that unaudited financial statements are subject to normal year end
adjustments and do not contain footnotes). Since the date of the most recent
financial statements submitted to any Lender, there has not been a Material
Adverse Change. 5.5 Solvency. Borrower is Solvent and Borrower and its
Subsidiaries, when taken as a whole, are Solvent. 5.6 Regulatory Compliance.
Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower nor any of its
Subsidiaries has violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s Knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted. None of Borrower, any of its Subsidiaries, or any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the Knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (x)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (y)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti Terrorism Law. 5.7 Investments. Neither Borrower
nor any of its Subsidiaries owns any stock, shares, partnership interests or
other equity securities except for Permitted Investments. 5.8 Tax Returns and
Payments; Pension Contributions. Borrower and each of its Subsidiaries has
timely filed all required tax returns and reports, and Borrower and each of its
Subsidiaries, has timely paid all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower and such Subsidiaries
in an



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin010.jpg]
amount greater than Fifty Thousand Dollars ($50,000.00), in all jurisdictions in
which Borrower or any such Subsidiary is subject to taxes, including the United
States, unless such taxes are being contested in accordance with the next
sentence. Borrower and each of its Subsidiaries, may defer payment of any
contested taxes, provided that Borrower or such Subsidiary in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted. Neither Borrower nor any of its
Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’ prior tax years which could result in
additional taxes becoming due and payable by Borrower or its Subsidiaries.
Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have, withdrawn from participation in, and have not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority. 5.9 Use of Proceeds. Borrower shall use the proceeds of the Term Loan
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes. A portion of the proceeds of the Term Loans
shall be used by Borrower to repay the Existing Indebtedness in full on the
Effective Date. 5.10 Full Disclosure. No written representation, warranty or
other statement of Borrower or any of its Subsidiaries in any certificate or
written statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that projections, budgets and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections, budgets and forecasts may differ from the
projected, budgeted or forecasted results). 5.11 Shares. Borrower has full power
and authority to create a first lien on the Shares and no disability or
contractual obligation exists that would prohibit Borrower from pledging the
Shares pursuant to this Agreement. To Borrower’s knowledge, there are no
subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non assessable. To Borrower’s knowledge, the Shares are not the subject
of any present or threatened suit, action, arbitration, administrative or other
proceeding, and Borrower knows of no reasonable grounds for the institution of
any such proceedings. 5.12 Definition of “Knowledge.” For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers. 6. AFFIRMATIVE COVENANTS
Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following: 6.1 Government Compliance. (a) Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Change. Comply with all laws, ordinances and regulations to which Borrower or
any of its Subsidiaries is subject, the noncompliance with which could
reasonably be expected to have a Material Adverse Change. (b) Obtain and keep in
full force and effect, all of the material Governmental Approvals necessary for
the performance by Borrower and its Subsidiaries of their respective businesses
and obligations under



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin011.jpg]
the Loan Documents and the grant of a security interest to Collateral Agent for
the ratable benefit of the Lenders, in all of the Collateral. 6.2 Financial
Statements, Reports, Certificates; Notices. (a) Deliver to Collateral Agent and
each Lender: (i) (A) as soon as available, but no later than thirty (30) days
after the last day of each month, a company prepared summary monthly financial
statements covering the consolidated operations of Borrower and its Subsidiaries
for such month and (B) as soon as available, but no later than forty-five (45)
days after the last day of each quarter a company prepared consolidated and
consolidating balance sheet and income statement and consolidated cash flow
statement covering the consolidated operations of Borrower and its Subsidiaries
for such quarter certified by a Responsible Officer and in a form reasonably
acceptable to Collateral Agent; (ii) as soon as available, but no later than one
hundred twenty (120) days after the last day of Borrower’s fiscal year or within
five (5) days of filing with the Securities and Exchange Commission, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from Grant
Thornton or another independent certified public accounting firm reasonably
acceptable to Collateral Agent; (iii) as soon as available after approval
thereof by Borrower’s board of directors, but no later than the earlier of ten
(10) days after such approval and sixty (60) days after the last day of
Borrower’s fiscal year, Borrower’s annual (A) financial projections and (B)
budget, in each case, for the entire current fiscal year as approved by
Borrower’s board of directors; provided that, any revisions to such projections
and/or budget approved by Borrower’s board of directors shall be delivered to
Collateral Agent and the Lenders no later than ten (10) days after such
approval); (iv) within five (5) days of delivery, copies of all non-ministerial
statements, reports and notices made available to Borrower’s security holders or
holders of Subordinated Debt; (v) in the event that Borrower becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as
amended, within five (5) days of filing, all reports on Form 10 K, 10 Q and 8 K
filed with the Securities and Exchange Commission; (vi) prompt notice of any
amendments of or other changes to the Operating Documents of Borrower or any of
its together with any copies reflecting such amendments or changes with respect
thereto; (vii) as soon as available, but no later than thirty (30) days after
the last day of each month, copies of the month end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s); (viii) prompt delivery of (and in any event
within five (5) days after the same are sent or received) copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or otherwise
could reasonably be expected to have a Material Adverse Change; (ix) prompt
notice of any event that (A) could reasonably be expected to materially and
adversely affect the Borrower’s Intellectual Property and (B) could reasonably
be expected to result in a Material Adverse Change; (x) written notice at least
ten (10) days’ prior to Borrower’s creation of a New Subsidiary in accordance
with the terms of Section 6.10;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin012.jpg]
(xi) written notice (I) at least (30) days’ (or such shorter period allowed by
the Collateral Agent) prior to Borrower’s (A) adding any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in assets or
property of Borrower or any of its Subsidiaries (excluding Transitory
Collateral), (B) changing its jurisdiction of organization, (C) changing its
organizational structure or type, (D) changing its legal name, or (E) changing
any organizational number (if any) assigned by its jurisdiction of organization,
(II) prompt notice of the registration with the United States Copyright Office
of any copyright, including any subsequent ownership right of Borrower in or to
any such registered copyright, and (III) together with each Compliance
Certificate for each fiscal quarter, notice of any new patent, trademark that
has been registered with the US Patent and Trademark Office; (xii) upon Borrower
becoming aware of the existence of any Event of Default or event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default, prompt (and in any event within three (3) Business Days) written notice
of such occurrence, which such notice shall include a reasonably detailed
description of such Event of Default or event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default; (xiii)
immediate notice if Borrower or such Subsidiary has Knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering; (xiv) notice of any commercial tort claim and of the
general details thereof; (xv) if Borrower or any Guarantor is not now a
Registered Organization but later becomes one, written notice of such occurrence
and information regarding such Person’s organizational identification number
within seven (7) Business Days of receiving such organizational identification
number; and (xvi) other information as reasonably requested by Collateral Agent
or any Lender. Notwithstanding the foregoing or the other provisions of this
Agreement, documents required to be delivered pursuant to the terms hereof (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address. (b)
Concurrently with the delivery of the financial statements specified in Section
6.2(a)(i)(B) above but no later than forty five (45) days after the last day of
each fiscal quarter, deliver to Collateral Agent and each Lender: (i) a duly
completed Compliance Certificate signed by a Responsible Officer; (ii) an
updated Perfection Certificate to reflect any amendments, modifications and
updates to certain information in the Perfection Certificate after the Effective
Date (or the last date of delivery of a Perfection Certificate) to the extent
such amendments, modifications and updates are permitted by one or more specific
provisions in this Agreement; in each case, subject to the review and approval
of Collateral Agent and it being agreed and understood that such updated
Perfection Certificate shall be deemed to be a “Perfection Certificate” for all
purposes under this Agreement; (iii) copies of any material Governmental
Approvals obtained by Borrower; (iv) written notice of the commencement of, and
any material development in, the proceedings contemplated by Section 5.8 hereof;
(v) written notice of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower or any of its Subsidiaries, which could
reasonably be expected to result in



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin013.jpg]
damages to Borrower or any of its Subsidiaries of more than Three Hundred Fifty
Thousand Dollars ($350,000.00); and (vi) written notice of all returns,
recoveries, disputes and claims regarding defective Inventory that involve more
than One Hundred Thousand Dollars ($100,000.00) individually or in the aggregate
in any calendar year. (c) Keep proper, complete and true books of record and
account in accordance with GAAP in all material respects. Borrower shall, and
shall cause each of its Subsidiaries to, allow, at the sole cost of Borrower,
Collateral Agent or any Lender, during regular business hours upon reasonable
prior notice (provided that no notice shall be required when an Event of Default
has occurred and is continuing), to visit and inspect any of its properties, to
examine and make abstracts or copies from any of its books and records, and to
conduct a collateral audit and analysis of its operations and the Collateral.
Such audits shall be conducted no more often than once every year unless (and
more frequently if) an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, upon request of any Lender, Borrower agrees to
permit such Lender to communicate with Borrower’s accounting firm with respect
to the consolidated financial statements delivered pursuant to this Section 6.2.
(d) 30 days after each such month, deliver to Bank a detailed listing of each
Account Debtor and such Account Debtor’s contact information and a Borrowing
Base Certificate signed by a Responsible Officer, together with detailed aged
listings by invoice date of accounts receivable and accounts payable and an
updated list of customer credit limit coverages under Borrower’s foreign account
receivable credit insurance policy. As an alternative to providing updated lists
of customer credit limit coverages, Borrower may provide Bank with the on-line
access to obtain such updated customer credit limit coverages directly from
Borrower’s accounts receivable credit insurance company. Notwithstanding
anything herein to the contrary, Borrower shall not be obligated to comply with
the provisions of this Section 6.2(d) until the first Advance has been made, if
within thirty (30) days of the Effective Date and at all applicable times
thereafter Borrower maintains at least 50.5% of its total cash and Cash
Equivalents in Collateral Accounts maintained with Bank; provided, further,
nothing herein shall modify or waive Borrower’s obligations under Section 6.6.
6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower, or any of
its Subsidiaries, and their respective Account Debtors shall follow Borrower’s,
or such Subsidiary’s, customary practices as they exist at the Effective Date or
as otherwise approved in writing by the Collateral Agent in its discretion. 6.4
Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except as otherwise permitted pursuant to the terms of Section 5.8 hereof, and
shall deliver to Collateral Agent and each Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans. 6.5 Insurance. Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request, including, but not limited to,
D&O insurance reasonably satisfactory to Collateral Agent. Insurance policies
shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Collateral Agent and the Required Lenders. All property policies
shall have a lender’s loss payable endorsement showing Collateral Agent as
lender loss payee and waive subrogation against Collateral Agent, and all
liability policies shall show, or have endorsements showing, Collateral Agent,
as additional insured. The Collateral Agent shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) days’ prior written notice before any such policy or policies
shall be materially altered or canceled (other than cancellation for non-payment
of premiums, for which at least ten (10) days’ prior written notice shall be
required). At Collateral Agent’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments. Proceeds payable under
any policy on Borrower’s property shall, at Collateral Agent’s option, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. Notwithstanding the foregoing, (a) so



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin014.jpg]
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy, within 150 days of
receipt thereof, up to Five Hundred Thousand Dollars ($500,000.00) with respect
to any loss, but not exceeding Five Hundred Thousand Dollars ($500,000.00), in
the aggregate for all losses under all casualty policies in any one year, toward
the replacement or repair of destroyed or damaged property; provided that (x)
any such replaced or repaired property (i) shall be of equal, like or greater
value as the replaced or repaired Collateral and (ii) shall be deemed Collateral
in which Collateral Agent has been granted a first priority security interest,
and (y) any excess proceeds shall be applied first to the Revolving Line up to
an amount of Five Hundred Thousand Dollars ($500,000.00) or such lesser amount
of Revolving Line as is then outstanding and then to the Lenders in accordance
with the fee letter and the Intercreditor Agreement, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Lenders (and to be
applied in accordance with the terms of any fee letter and the Intercreditor
Agreement), on account of the Obligations. If Borrower or any of its
Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make (but has no obligation to do so), at
Borrower’s expense, all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Collateral Agent or such Lender deems prudent. 6.6 Operating Accounts. (a) From
and after the date one hundred eighty (180) days from the Effective Date,
Borrower shall maintain its, and its Domestic Subsidiaries’ that are Borrowers
or Guarantors, domestic depository and operating accounts with Bank and Bank’s
affiliates, subject to a Control Agreement in favor of, and in form and content
reasonably acceptable to, Collateral Agent; provided, however, that during such
one hundred eighty (180) day period, all Collateral Accounts maintained with any
bank or financial institution shall be subject to one or more Control Agreements
in favor of Collateral Agent that are in such form and substance as are
reasonably acceptable to Collateral Agent. Notwithstanding the foregoing,
Borrower may maintain the Lease Deposit Cash Collateral Accounts, accounts
described in the last sentence of Section 6.6(b) (but without duplication), and
other accounts not to exceed $100,000 in the aggregate until the first
anniversary of the Effective Date and not to exceed $50,000 in the aggregate
thereafter, without any control agreement. (b) Borrower shall provide Collateral
Agent ten (10) days’ prior written notice before Borrower or any of its
Subsidiaries establishes any Collateral Account. In addition, for each
Collateral Account that Borrower or any of its Subsidiaries that is a Borrower
or a Guarantor at any time maintains, commencing with the Funding Date of the
first Credit Extension made hereunder, Borrower or such Subsidiary shall cause
the applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent. The provisions of the previous sentence and of Section 6.6(a) shall not
apply to any Lease Deposit Cash Collateral Account, or to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of its Subsidiaries’,
employees and identified to Collateral Agent by Borrower as such in the
Perfection Certificate or a written notice to Collateral Agent. (c) Neither
Borrower nor any of its Subsidiaries shall maintain any Collateral Accounts
except Collateral Accounts maintained in accordance with Section 6.6. (d) Lock
Box; Dominion of Funds. Without limiting any of the foregoing: (i) Borrower
shall at its sole expense establish and maintain (and Bank, at Bank's option,
may establish and maintain at Borrower’s expense), prior to the Funding Date of
the initial Advance and no later than one hundred eighty (180) days from the
Effective Date: (1) A United States Post Office lock box (the “Lock Box”), to
which Bank shall have exclusive access and control. Borrower expressly
authorizes Bank, from time to time, to remove the contents



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin015.jpg]
from the Lock Box, for disposition in accordance with this Agreement. Borrower
shall notify all account debtors and other parties obligated to Borrower that
all payments made to Borrower (other than payments by electronic funds transfer)
shall be remitted, for the credit of Borrower, to the Lock Box, and Borrower
shall include a like statement on all invoices; and (2) A non-interest bearing
deposit account with Bank which shall be titled as designated by Bank (the
“Dominion of Funds Account”) to which Bank shall have exclusive access and
control. Borrower shall notify all account debtors that all payments made to
Borrower by electronic funds transfer shall be remitted to the Dominion of Funds
Account, and Borrower, at Bank’s request, shall include a like statement on all
invoices. Borrower shall execute all documents and authorizations as required by
Bank to establish and maintain the Lock Box and the Dominion of Funds Account.
(ii) Borrower shall hold in trust for Bank all amounts that Borrower receives
despite the directions to make payments to the Lock Box or Dominion of Funds
Account, and immediately deliver such payments to Bank in their original form as
received from the account debtor, with proper endorsements for deposit into the
Lock Box or Dominion of Funds Account, as applicable; (iii) All items or amounts
which are remitted to the Dominion of Funds Account, or otherwise delivered by
or for the benefit of Borrower to Bank on account of partial or full payment of,
or with respect to, any Collateral shall, on a daily basis, be applied to the
payment of outstanding Advances, whether then due or not, with the balance, if
any, deposited to Borrower’s operating account maintained at Bank. After the
occurrence and during the continuance of an Event of Default, all items or
amounts remitted to the Lock Box, the Dominion of Funds Account or that Bank has
otherwise received shall, in Bank’s sole discretion, be applied to the payment
of any Obligations, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion. Bank shall not be
liable for any loss or damage which Borrower may suffer as a result of Bank's
processing of items or its exercise of any other rights or remedies under this
Agreement, including without limitation indirect, special or consequential
damages, loss of revenues or profits, or any claim, demand or action by any
third party arising out of or in connection with the processing of items or the
exercise of any other rights or remedies under this Agreement. Borrower shall
indemnify and hold Bank harmless from and against all such third party claims,
demands or actions, and all related expenses or liabilities, including, without
limitation, attorney's fees and including claims, damages, fines, expenses,
liabilities or causes of action of whatever kind resulting from bank's own
negligence except to the extent (but only to the extent) caused by Bank’s gross
negligence or willful misconduct. 6.7 Protection of Intellectual Property
Rights. Borrower and each of its Subsidiaries shall: (a) use commercially
reasonable efforts consistent with past practices to protect, defend and
maintain the validity and enforceability of its Intellectual Property that is
material to its business; (b) promptly advise Collateral Agent in writing if
Borrower is aware of a material infringement by a third party of its or any of
its Subsidiaries’ Intellectual Property (except for any infringement described
in the Perfection Certificate) and (c) not allow any Intellectual Property
material to Borrower’s business, or to Borrower and its Subsidiaries’ business
taken as a whole, to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s prior written consent. If Borrower or any of its Subsidiaries
that is a Borrower or Guarantor hereunder (i) obtains any patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any patent or the registration of any trademark
or servicemark, then together with each Compliance Certificate for each quarter
of Borrower, Borrower or such Subsidiary shall provide written notice thereof to
Collateral Agent and each Lender and shall execute such intellectual property
security agreements and other documents and take such other actions as
Collateral Agent shall reasonably request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Collateral Agent, for the ratable benefit of the Lenders, in such property. If
Borrower or any of its Subsidiaries that is a Borrower or Guarantor hereunder
decides to register any copyrights or mask works in the United States Copyright
Office, Borrower or such Subsidiary shall: (x) provide Collateral Agent and each
Lender with at least ten (10) days prior written notice of Borrower’s or such
Subsidiary’s intent to register such copyrights or mask works together with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement and such other documents and take such other actions as
Collateral Agent may reasonably request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Collateral Agent, for the ratable benefit of the Lenders, in the copyrights or
mask works intended



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin016.jpg]
to be registered with the United States Copyright Office; and (z) hereby does
authorize the Collateral Agent to record such intellectual property security
agreement with the United States Copyright Office contemporaneously with filing
the copyright or mask work application(s) with the United States Copyright
Office. 6.8 Litigation Cooperation. Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower. 6.9 Landlord Waivers; Bailee Waivers.
In the event that Borrower or any of its Subsidiaries, after the Effective Date,
intends to add any new offices or business locations, including warehouses, or
otherwise store any portion of the Collateral (other than Transitory Collateral)
with, or deliver any portion of the Collateral (other than Transitory
Collateral) to, a bailee, in each case pursuant to Section 7.2, then Borrower or
such Subsidiary will first provide written notice to Collateral Agent and, in
the event that the Collateral (excluding Transitory Collateral) at any new
location is valued in excess of Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate, at Collateral Agent’s election, such bailee or landlord, as
applicable, must execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent
prior to the addition of any such new offices or business locations, or any such
storage with or delivery to any such bailee, as the case may be. 6.10
Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary after the
Effective Date, Borrower or such Subsidiary shall promptly notify Collateral
Agent of such creation or acquisition, and Borrower or such Subsidiary that is a
Borrower or Guarantor hereunder shall take all actions reasonably requested by
Collateral Agent to achieve any of the following with respect to such “New
Subsidiary” (defined as a Subsidiary formed after the date hereof during the
term of this Agreement by a Borrower or a Subsidiary that is a Borrower or a
Guarantor hereunder): (i) if such New Subsidiary is organized under the laws of
the United States, to cause such New Subsidiary to become either a co-Borrower
hereunder or a secured guarantor with respect to the Obligations; and (ii) to
grant and pledge to Collateral Agent a perfected security interest in the Shares
of such New Subsidiary, provided that no more than 65% of the Shares of any New
Subsidiary that is a Foreign Subsidiary shall be pledged to secure the
Obligations. 6.11 Further Assurances. Execute any further instruments and take
further action as Collateral Agent or any Lender reasonably requests to perfect
or continue Collateral Agent’s Lien in the Collateral or to effect the purposes
of this Agreement, including without limitation, permit Collateral Agent or any
Lender to discuss Borrower’s financial condition with Borrower’s accountants;
provided, however, an officer or employee of Borrower may be present during any
discussion between Borrower’s accountants and Collateral Agent or any Lender.
6.12 Financial Covenant. Borrower shall achieve the following minimum T6M
Product Revenue at the end of each of the following quarters: Quarter Ending
Minimum T6M Product Revenue in millions December 31, 2019 $32.5 March 31, 2020
$36.0 June 30, 2020 $36.0 September 30, 2020 $37.0 December 31, 2020 $39.5



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin017.jpg]
March 31, 2021 $39.5 June 30, 2021 $39.5 September 30, 2021 $41.0 December 31,
2021 $43.0 March 31, 2022 $43.5 June 30, 2022 $43.5 September 30, 2022 $43.5
December 31, 2022 $45.5 March 31, 2023 $46.0 June 30, 2023 $46.0 September 30,
2023 $46.0 December 31, 2023 $48.0 March 31, 2024 $48.0 Notwithstanding anything
herein to the contrary, Borrower shall not be obligated to comply with the
provisions of this Section 6.12 for the quarter immediately following any
quarter at the end of which (i) the T6M Product Revenue of Borrower, as
determined by Collateral Agent was at least $45.0 million and (ii) Borrower has
been cash flow positive for two successive quarters. 6.13 Liquidity Covenant.
Borrower shall at all times maintain in a Collateral Account at Bank or subject
to a Control Agreement in favor of Collateral Agent a cash balance of not less
than an amount equal to the lesser of (i) the Minimum Cash Amount or (ii) the
Minimum Cash Elected Amount. 6.14 Revolving Line Liquidity Covenant. At all
times when any principal amount under any Advance is outstanding, Borrower shall
maintain in a Collateral Account at Bank or subject to a Control Agreement in
favor of Collateral Agent a cash balance of not less than the Minimum Liquidity.
7. NEGATIVE COVENANTS Borrower shall not, and shall not permit any of its
Subsidiaries to, do any of the following without the prior written consent of
the Required Lenders: 7.1 Dispositions. Convey, sell, lease, transfer, assign,
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property (including Intellectual
Property), except for Transfers (a) of Inventory in the ordinary course of
business; (b) of worn out or obsolete Equipment; and (c) in connection with
Permitted Liens, Permitted Investments and Permitted Licenses. 7.2 Changes in
Business, Management, Ownership, or Business Locations. (a) Engage in or permit
any of its Subsidiaries to engage in any business other than the businesses
engaged in by Borrower as of the Effective Date or reasonably related thereto;
(b) liquidate or dissolve; or (c) (i) any Key Person shall cease to be actively
engaged



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin018.jpg]
in the management of Borrower unless written notice thereof is provided to
Collateral Agent and each Lender within ten (10) Business Days of such, or (ii)
enter into any transaction or series of related transactions (other than (x) a
merger or consolidation expressly permitted under Section 7.3 and (y) a sale of
Borrower’s equity securities in a public offering or a private placement of
public equity) in which (A) the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than 49%
of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions and (B) Borrower ceases to
own 100% of the ownership interests of a Subsidiary of Borrower. Borrower shall
not, without at least thirty (30) days’ prior written notice to Collateral
Agent: (A) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in assets or property (excluding Transitory
Collateral) of Borrower or any of its Subsidiaries; (B) change its jurisdiction
of organization, (C) change its organizational structure or type, (D) change its
legal name, or (E) change any organizational number (if any) assigned by its
jurisdiction of organization. 7.3 Mergers or Acquisitions. Merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary (provided that if
one of such Subsidiaries is a co Borrower hereunder, such surviving Subsidiary
is a “co Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom. 7.4 Indebtedness. Create, incur,
assume, or be liable for any Indebtedness, or permit any Subsidiary to do so,
other than Permitted Indebtedness. 7.5 Encumbrance. Create, incur, allow, or
suffer any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Collateral Agent, for the ratable benefit of the
Lenders) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower, or any of its Subsidiaries, from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or such Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens”. 7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof. 7.7 Restricted Payments. Pay
any dividends (other than dividends payable solely in capital stock) or make any
distribution or payment in respect of or redeem, retire or purchase any of its
capital stock (other than (i) repurchases pursuant to the terms of employee
stock purchase plans, employee restricted stock agreements, stockholder rights
plans, director or consultant stock option plans, or similar plans, provided
such repurchases do not exceed Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate per fiscal year, and (ii) dividends, distributions or payments
to a Borrower). 7.8 Investments. Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so.
7.9 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
(c) compensation arrangements in the ordinary course of business to the extent
not prohibited under this Agreement, and (d) transactions existing and disclosed
on the Perfection Certificate(s) as of the Effective Date. 7.10 Subordinated
Debt. (a) Make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin019.jpg]
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders. 7.11 Compliance. Become an “investment
company” or a company controlled by an “investment company”, under the
Investment Company Act of 1940, as amended, or undertake as one of its important
activities extending credit to purchase or carry margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), or use
the proceeds of any Term Loan for that purpose; fail to meet the minimum funding
requirements of ERISA, permit a Reportable Event or Prohibited Transaction, as
defined in ERISA, to occur; fail to comply with the Federal Fair Labor Standards
Act or violate any other law or regulation, if the failure to comply or
violation could reasonably be expected to have a Material Adverse Change, or
permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower or any of its Subsidiaries, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority. 7.12 Compliance with Anti Terrorism Laws. Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries permit any Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists. Neither Borrower nor any of its Subsidiaries shall, nor shall
Borrower or any of its Subsidiaries, permit any Affiliate to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti Terrorism Law, or (iii)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti Terrorism Law.
7.13 Material Agreements. Borrower shall provide Collateral Agent no less than
ten (10) days’ notice after the termination of any Material Agreement. 8. EVENTS
OF DEFAULT Any one of the following shall constitute an event of default (an
“Event of Default”) under this Agreement: 8.1 Payment Default. Borrower fails to
(a) make any payment of principal or interest on any Term Loan on its due date,
or (b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date or acceleration
pursuant to Section 9.1 (a) hereof); 8.2 Covenant Default. (a) Borrower or any
of its Subsidiaries fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Landlord Waivers; Bailee Waivers), 6.10 (Creation/Acquisition of Subsidiaries),
6.12 (Financial Covenant), 6.13 (Liquidity Covenant) or 6.14 (Revolving Line
Liquidity Covenant); provided, however, in the event that the Borrower fails to
comply with the requirements of the financial covenant set forth in Section
6.12, Borrower may cure such breach by means of submitting a new financial plan
under which Borrower is expected to break even on a cash flow basis prior to
Maturity Date (which financial plan must be acceptable to Collateral Agent) and
raising such amount of capital from the sale and issuance of its equity
securities as required per the new financial plan, during a reasonable period of
time to be agreed up on by Collateral Agent and Borrower, provided, that upon
such cure the parties shall amend the covenant in Section 6.12 in accordance
with the new financial plan which amendment must be acceptable to Collateral
Agent and provided further that no Default or Event of Default shall be deemed
to exist as a result of any such breach of Section 6.12 if the Collateral Agent
has accepted in writing such new financial plan submitted by Borrower within 60
days of the submission of such plan by Borrower and Borrower has succeeded in
raising such amount of capital on or prior to the expiration of such agreed
period of time; or Borrower violates any provision in Section 7; or



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin020.jpg]
(b) Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default; 8.3
Material Adverse Change. A Material Adverse Change has occurred; 8.4 Attachment;
Levy; Restraint on Business. (a) (i) The service of process seeking to attach,
by trustee or similar process, any funds of Borrower or any of its Subsidiaries
or of any entity under control of Borrower or its Subsidiaries on deposit with
any institution at which Borrower or any of its Subsidiaries maintains a
Collateral Account, or (ii) a notice of lien, levy, or assessment is filed
against Borrower or any of its Subsidiaries or their respective assets by any
government agency, and the same under subclauses (i) and (ii) hereof are not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); and (b) (i) any material portion of
Borrower’s or any of its Subsidiaries’ assets is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower or any of its Subsidiaries from conducting any
part of its business; 8.5 Insolvency. (a) Borrower or any of its Subsidiaries is
or becomes Insolvent; (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and not dismissed or stayed within forty five (45)
days (but no Term Loan shall be extended while Borrower or any Subsidiary is
Insolvent and/or until any Insolvency Proceeding is dismissed); 8.6 Other
Agreements. There is (a) a default in any agreement to which Borrower or any of
its Subsidiaries is a party with a third party or parties resulting in a right
by such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or could reasonably be expected to have a
Material Adverse Change; or (b) any default under a Material Agreement that
permits the counterparty thereto to accelerate the payments owed thereunder. 8.7
Judgments. (a) One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000.00) (not covered by independent third party
insurance) shall be rendered against Borrower or any of its Subsidiaries and
shall remain unsatisfied, unvacated, or unstayed for a period of ten (10)
Business Days after the entry thereof or (b) any judgments, orders or decrees
rendered against Borrower that could reasonably be expected to result in a
Material Adverse Change; 8.8 Misrepresentations. Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or Lenders
or to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement, when taken
as a whole, is incorrect in any material respect when made; 8.9 Subordinated
Debt. A default or breach occurs under any agreement between Borrower or any of
its Subsidiaries and any creditor of Borrower or any of its Subsidiaries that
signed a subordination, intercreditor, or other similar agreement with
Collateral Agent or the Lenders, or any creditor that has signed such an
agreement with Collateral Agent or the Lenders breaches any terms of such
agreement;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin021.jpg]
8.10 Guaranty. (a) Any Guaranty terminates or ceases for any reason to be in
full force and effect; (b) any Guarantor does not perform any obligation or
covenant under any Guaranty; (c) any circumstance described in Section 8 occurs
with respect to any Guarantor; or (d) a Material Adverse Change with respect to
any Guarantor; 8.11 Governmental Approvals; FDA Action. (a) Any Governmental
Approval shall have been revoked, rescinded, suspended, modified in an adverse
manner, or not renewed in the ordinary course for a full term and such
revocation, rescission, suspension, modification or non-renewal has resulted in
or could reasonably be expected to result in a Material Adverse Change; or (b)
(i) the FDA, DOJ, or other Governmental Authority initiates a Regulatory Action
or any other enforcement action against Borrower or any of its Subsidiaries or
any supplier of Borrower or any of its Subsidiaries that causes Borrower or any
of its Subsidiaries to recall, withdraw, remove or discontinue manufacturing,
distributing, and/or marketing any of its products, even if such action is based
on previously disclosed conduct; (ii) the FDA issues a warning letter or
Regulatory Action to Borrower or any of its Subsidiaries with respect to any of
its activities or products which could reasonably be expected to result in a
Material Adverse Change; (iii) Borrower or any of its Subsidiaries conducts a
mandatory recall which could reasonably be expected to result in liability and
expense to Borrower or any of its Subsidiaries of Three Million Dollars
($3,000,000.00) or more; (iv) Borrower or any of its Subsidiaries enters into a
settlement agreement with the FDA, DOJ, or other Governmental Authority that
results in aggregate liability as to any single or related series of
transactions, incidents or conditions, of Five Hundred Thousand Dollars
($500,000.00) or more, or that could reasonably be expected to result in a
Material Adverse Change even if such settlement agreement is based on previously
disclosed conduct; or (v) Borrower or any of its Subsidiaries fails to remediate
observations identified in an FDA Form 483 notice of inspection observation to
Collateral Agent’s or the FDA’s reasonable satisfaction within six months of
receipt (or such later date allowed by the FDA); or (vi) the FDA revokes any
authorization or permission granted under any Registration, or Borrower or any
of its Subsidiaries withdraws any Registration, that could reasonably be
expected to result in a Material Adverse Change; or 8.12 Lien Priority;
Intellectual Property. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens arising as a matter of applicable law. Any
Intellectual Property material to Borrower’s business shall cease to be validly
owned (other than due to the invalidation of such Intellectual Property) or
licensed by Borrower free and clear of any Liens other than Permitted Liens or a
material portion of Intellectual Property owned by Borrower shall be
invalidated. 9. RIGHTS AND REMEDIES 9.1 Rights and Remedies. (a) Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders). (b) Without limiting the
rights of Collateral Agent and the Lenders set forth in Section 9.1(a) above,
upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall have the right, without notice or demand, to do any or
all of the following: (i) foreclose upon and/or sell or otherwise liquidate, the
Collateral; (ii) apply to the Obligations any (a) balances and deposits of
Borrower that Collateral Agent or any Lender holds or controls, or (b) any
amount held or controlled by Collateral Agent or any Lender owing to or for the
credit or the account of Borrower; and/or



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin022.jpg]
(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding. (c) Without limiting the rights of
Collateral Agent and the Lenders set forth in Sections 9.1(a) and (b) above,
upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall have the right, without notice or demand, to do any or
all of the following: (i) settle or adjust disputes and claims directly with
Account Debtors for amounts on terms and in any order that Collateral Agent
considers advisable, notify any Person owing Borrower money of Collateral
Agent’s security interest in such funds, and verify the amount of such account;
(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies; (iii) ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, the Collateral.
Collateral Agent is hereby granted a non exclusive, royalty free license or
other right to use, without charge, Borrower’s and each of its Subsidiaries’
labels, Patents, Copyrights, mask works, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Collateral Agent’s exercise of its rights under this Section 9.1, Borrower’s and
each of its Subsidiaries’ rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders; (iv) place a “hold”
on any account maintained with Collateral Agent or the Lenders and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral; (v) demand and receive possession of Borrower’s
Books; (vi) appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries; and (vii) subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and each Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney in fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin023.jpg]
Collateral Agent as its lawful attorney in fact to sign Borrower’s or any of its
Subsidiaries’ name on any documents necessary to perfect or continue the
perfection of Collateral Agent’s security interest in the Collateral regardless
of whether an Event of Default has occurred until all Obligations (other than
inchoate indemnity obligations) have been satisfied in full and Collateral Agent
and the Lenders are under no further obligation to extend the Term Loan
hereunder. Collateral Agent’s foregoing appointment as Borrower’s or any of its
Subsidiaries’ attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and
Collateral Agent’s and the Lenders’ obligation to provide the Term Loan
terminates. 9.3 Protective Payments. If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default. 9.4
Application of Payments and Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Collateral Agent from or on behalf of Borrower or any of its Subsidiaries of all
or any part of the Obligations, and, as between Borrower on the one hand and
Collateral Agent and Lenders on the other, Collateral Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Collateral Agent may deem
advisable notwithstanding any previous application by Collateral Agent, and (b)
the proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Lenders’ Expenses; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrower owing to Collateral
Agent or any Lender under the Loan Documents. Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category. Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Collateral Agent, or if
applicable, each Lender, shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Term Loan and the ratable distribution of interest, fees and reimbursements paid
or made by Borrower. Notwithstanding the foregoing, a Lender receiving a
scheduled payment shall not be responsible for determining whether the other
Lenders also received their scheduled payment on such date; provided, however,
if it is later determined that a Lender received more than its ratable share of
scheduled payments made on any date or dates, then such Lender shall remit to
Collateral Agent or other Lenders such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Collateral Agent.
If any payment or distribution of any kind or character, whether in cash,
properties or securities, shall be received by a Lender in excess of its ratable
share, then the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for and shall
be promptly paid over to the other Lender for application to the payments of
amounts due on the other Lenders’ claims. To the extent any payment for the
account of Borrower is required to be returned as a voidable transfer or
otherwise, the Lenders shall contribute to one another as is necessary to ensure
that such return of payment is on a pro rata basis. If any Lender shall obtain
possession of any Collateral, it shall hold such Collateral for itself and as
agent and bailee for Collateral Agent and other Lenders for purposes of
perfecting Collateral Agent’s security interest therein. 9.5 Liability for
Collateral. So long as Collateral Agent and the Lenders comply with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Collateral Agent and the Lenders, Collateral Agent and
the Lenders shall not be liable or responsible for: (a) the safekeeping of the



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin024.jpg]
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of the Collateral. 9.6 No Waiver; Remedies Cumulative. Failure by Collateral
Agent or any Lender, at any time or times, to require strict performance by
Borrower of any provision of this Agreement or any other Loan Document shall not
waive, affect, or diminish any right of Collateral Agent or any Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Collateral Agent and the
Required Lenders and then is only effective for the specific instance and
purpose for which it is given. The rights and remedies of Collateral Agent and
the Lenders under this Agreement and the other Loan Documents are cumulative.
Collateral Agent and the Lenders have all rights and remedies provided under the
Code, any applicable law, by law, or in equity. The exercise by Collateral Agent
or any Lender of one right or remedy is not an election, and Collateral Agent’s
or any Lender’s waiver of any Event of Default is not a continuing waiver.
Collateral Agent’s or any Lender’s delay in exercising any remedy is not a
waiver, election, or acquiescence. 9.7 Demand Waiver. Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable. 10. NOTICES All notices,
consents, requests, approvals, demands, or other communication (collectively,
“Communication”) by any party to this Agreement or any other Loan Document must
be in writing and shall be deemed to have been validly served, given, or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the U.S. mail, first class, registered or certified mail return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by electronic mail or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Any of Collateral Agent, Lender or Borrower may change
its mailing address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10. If to Borrower:
CONFORMIS, INC. 600 Technology Park Drive Billerica, MA 01821 Attn: Chief
Financial Officer Email: paul.weiner@conformis.com with a copy (which shall not
constitute notice) to: Wilmer Cutler Pickering Hale and Dorr, LLP 60 State
Street Boston, MA 02109 Attn: Jamie N. Class, Esq. Email:
jamie.class@wilmerhale.com If to Collateral Agent: INNOVATUS LIFE SCIENCES
LENDING FUND I, LP 777 Third Avenue, 25th Floor New York, NY 10017 Attn: Claes
Ekstrom Email: cekstrom@innovatuscp.com with a copy to: EAST WEST BANK 2350
Mission College Blvd. Ste. 988



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin025.jpg]
Santa Clara, CA 95054 Attn: James Tai Email: James.Tai@eastwestbank.com with a
copy (which shall not constitute notice) to: Greenberg Traurig, LLP One
International Place Boston, MA 02110 Attn: Abdullah Malik Fax: (617) 897-0983
Email: malikab@gtlaw.com 11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER 11.1
Waiver of Jury Trial. EACH OF BORROWER, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG BORROWER,
COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT. 11.2 Governing Law and Jurisdiction. (a) THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS THAT BY
THEIR OWN TERMS ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS OF THE STATE OF
NEW YORK), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE
LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS
OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT. (b)
Submission to Jurisdiction. Any legal action or proceeding with respect to the
Loan Documents shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Notwithstanding the foregoing, Collateral Agent and Lenders shall have
the right to bring any action or proceeding against Borrower (or any property of
Borrower) in the court of any other jurisdiction Collateral Agent or Lenders
deem necessary or appropriate in order to realize on the Collateral or other
security for the Obligations. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions. (c) Service
of Process. Borrower irrevocably waives personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin026.jpg]
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable requirements of law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified herein (and shall be effective when such mailing
shall be effective, as provided therein). Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. (d) Non-exclusive Jurisdiction. Nothing contained in this Section 11.2
shall affect the right of Collateral Agent or Lenders to serve process in any
other manner permitted by applicable requirements of law or commence legal
proceedings or otherwise proceed against Borrower in any other jurisdiction. 12.
GENERAL PROVISIONS 12.1 Successors and Assigns. This Agreement binds and is for
the benefit of the successors and permitted assigns of each party. Borrower may
not transfer, pledge or assign this Agreement or any rights or obligations under
it without Collateral Agent’s prior written consent (which may be granted or
withheld in Collateral Agent’s discretion, subject to Section 12.5). The Lenders
have the right, without the consent of or notice to Borrower, to sell, transfer,
assign, pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents. Borrower and
Collateral Agent shall be entitled to continue to deal solely and directly with
such Lender in connection with the interests so assigned until Collateral Agent
shall have received and accepted an effective assignment agreement in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such assignee as Collateral Agent reasonably shall require.
Notwithstanding anything to the contrary contained herein, so long as no Event
of Default has occurred and is continuing, no Lender Transfer (other than a
Lender Transfer in connection with (x) assignments by a Lender due to a forced
divestiture at the request of any regulatory agency; or (y) upon the occurrence
of a default, event of default or similar occurrence with respect to a Lender’s
own financing or securitization transactions) shall be permitted, without
Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent. 12.2 Indemnification. Borrower agrees to
indemnify, defend and hold Collateral Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Collateral Agent or the Lenders (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with; related to; following; or arising from, out of or under, the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by Indemnified Person in connection with; related to;
following; or arising from, out of or under, the transactions contemplated by
the Loan Documents between Collateral Agent, and/or the Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct. 12.3
Severability of Provisions. Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin027.jpg]
12.4 Correction of Loan Documents. Collateral Agent may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties so long as Collateral Agent provides Borrower
with written notice of such correction and allows Borrower at least ten (10)
days to object to such correction. In the event of such objection, such
correction shall not be made except by an amendment signed by Collateral Agent,
the Lenders and Borrower. 12.5 Amendments in Writing; Integration. (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower or any of its Subsidiaries therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Collateral Agent and the Required Lenders provided that: (i) no such
amendment, waiver or other modification that would have the effect of increasing
or reducing a Lender’s Term Loan Commitment or Commitment Percentage shall be
effective as to such Lender without such Lender’s written consent; (ii) no such
amendment, waiver or modification that would affect the rights and duties of
Collateral Agent shall be effective without Collateral Agent’s written consent
or signature; and (iii) no such amendment, waiver or other modification shall,
unless signed by all the Lenders directly affected thereby, (A) reduce the
principal of, rate of interest on or any fees with respect to any Term Loan or
forgive any principal, interest (other than default interest) or fees (other
than late charges) with respect to any Term Loan (B) postpone the date fixed
for, or waive, any payment of principal of any Term Loan or of interest on any
Term Loan (other than default interest) or any fees provided for hereunder
(other than late charges or for any termination of any commitment); (C) change
the definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.5 or the definitions of the terms used in this
Section 12.5 insofar as the definitions affect the substance of this Section
12.5; (F) consent to the assignment, delegation or other transfer by Borrower of
any of its rights and obligations under any Loan Document or release Borrower of
its payment obligations under any Loan Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; (G) amend any of the provisions of Section 9.4 or
amend any of the definitions of Pro Rata Share, Term Loan Commitment, Commitment
Percentage or that provide for the Lenders to receive their Pro Rata Shares of
any fees, payments, setoffs or proceeds of Collateral hereunder; (H) subordinate
the Liens granted in favor of Collateral Agent securing the Obligations; or (I)
amend any of the provisions of Section 12.5. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F), (G) and (H) of the immediately preceding sentence. (b) Other than as
expressly provided for in Section 12.5(a)(i) (iii), Collateral Agent may, if
requested by the Required Lenders, from time to time designate covenants in this
Agreement less restrictive by notification to a representative of Borrower. (c)
This Agreement and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements with respect to
such subject matter. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Agreement and the Loan Documents merge into this Agreement and the Loan
Documents. 12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. 12.7 Survival. All covenants, representations and warranties made
in this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin028.jpg]
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied. The obligation
of Borrower in Section 12.2 to indemnify each Lender and Collateral Agent, as
well as the confidentiality provisions in Section 12.8 below, shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run. 12.8 Confidentiality. In handling any confidential information
of Borrower or its Subsidiaries, the Lenders and Collateral Agent shall exercise
the same degree of care that it exercises for their own proprietary information,
but disclosure of information may be made: (a) subject to the terms and
conditions of this Agreement, including these confidentiality provisions, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates; (b) to Collateral
Agent’s or any Lender’s lenders, prospective transferees (other than those
identified in (a) above) or purchasers of any interest in the Term Loan
(provided, however, the Lenders and Collateral Agent shall, except upon the
occurrence and during the continuance of an Event of Default, obtain such
lender’s, prospective transferee’s or purchaser’s agreement to the terms of this
provision or to similar confidentiality terms for the benefit of Borrower); (c)
as required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement or have agreed to similar
confidentiality terms with the Lenders and Collateral Agent (for the benefit of
Borrower) with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent at no fault of
the Lenders or the Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Subject to the foreoing, Collateral Agent and the Lenders may use confidential
information for any purpose, including, without limitation, for the development
of client databases, reporting purposes, and market analysis. The provisions of
the immediately preceding sentence shall survive the termination of this
Agreement. The agreements provided under this Section 12.8 supersede all prior
agreements, understanding, representations, warranties, and negotiations between
the parties about the subject matter of this Section 12.8. 12.9 Right of Set
Off. Borrower hereby grants to Collateral Agent and to each Lender, a lien,
security interest and right of set off as security for all Obligations to
Collateral Agent and each Lender hereunder, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Collateral Agent
or the Lenders or any entity under the control of Collateral Agent or the
Lenders (including a Collateral Agent affiliate) or in transit to any of them.
At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Collateral Agent or the Lenders may set off
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE COLLATERAL
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER. 12.10 Cooperation of
Borrower. If necessary, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Term Loan to an assignee in accordance with Section 12.1, (ii) make
Borrower’s management available to meet with Collateral Agent and prospective
participants and assignees of Term Loan Commitments (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.8,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin029.jpg]
12.11 Public Announcement. Subject to Section 12.8, Borrower hereby agrees that
Collateral Agent and each Lender may make a public announcement of the
transactions contemplated by this Agreement with Borrower’s consent not to be
unreasonably withheld, and may publicize the same in marketing materials,
newspapers and other publications, and otherwise, and in connection therewith
may use Borrower’s name, tradenames and logos. 12.12 Collateral Agent and Lender
Agreement. Collateral Agent and each Lender hereby agree to the terms and
conditions set forth on Annex I attached hereto. Borrower acknowledges and
agrees to the terms and conditions set forth on Annex I attached hereto. 12.13
Intercreditor Agreement. The Lenders (a) consent to the subordination of Liens
provided for in the Intercreditor Agreement and (b) agree that they will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement. Notwithstanding anything herein to the contrary,
Borrower is neither a party to nor expected to have knowledge of or abide by the
terms of the Intercreditor Agreement. 12.14 Borrower Liability. Either Borrower
may, acting singly, request Credit Extensions hereunder. Each Borrower hereby
appoints the other as agent for the other for all purposes hereunder, including
with respect to requesting Credit Extensions hereunder. Each Borrower hereunder
shall be jointly and severally obligated to repay all Credit Extensions made
hereunder, regardless of which Borrower actually receives said Credit Extension,
as if each Borrower hereunder directly received all Credit Extensions. Each
Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, and (b) any right to require Collateral Agent or any
Lender to: (i) proceed against any Borrower or any other person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy. Collateral
Agent and or any Lender may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives until the payment in full of all Obligations
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured. 13. DEFINITIONS As used in this
Agreement, the following terms have the following meanings: “Account” is any
“account” as defined in the Code with such additions to such term as may
hereafter be made, and includes, without limitation, all accounts receivable and
other sums owing to Borrower. “Account Debtor” is any “account debtor” as
defined in the Code with such additions to such term as may hereafter be made
under the Code. “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Line. “Affiliate” of any Person is a Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners if such Person is a
partnership and, for any Person that is a limited liability company, that
Person’s managers and members. “Amortization Date” is the forty ninth (49th)
Payment Date following the Effective Date.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin030.jpg]
“Anti Terrorism Laws” are any laws relating to terrorism or money laundering,
including without limitation Executive Order No. 13224 (effective September 24,
2001), the USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy
Act, and the laws administered by OFAC. “Bank” is defined in the preamble to
this Agreement. “Blocked Person” is any Person: (a) listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (b) a
Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224, (c) a Person with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list. “Borrower’s Books” are Borrower’s or any of its
Subsidiaries’ books and records including ledgers, federal, and state tax
returns, records regarding Borrower’s or its Subsidiaries’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” means an amount equal to (i) eighty five percent (85.00%) of
Eligible Accounts, as determined by Bank with reference to the most recent
Borrowing Base Certificate delivered by Borrower, subject to a maximum of 2.50%
dilution based upon collections, minus (ii) Borrower’s foreign accounts
receivable credit insurance’s outstanding co-payment and minimum annual
deductible (that has not been satisfied at the applicable time. “Borrowing Base
Certificate” is that certain certificate in substantially the form attached
hereto as Exhibit D. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Collateral Agent is closed. “Cash Burn” is Borrower’s net cash
used in operating activities and acquisition of property and equipment. “Cash
Equivalents” are (a) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency or any State thereof having
maturities of not more than one (1) year from the date of acquisition; (b)
commercial paper maturing no more than one (1) year after its creation and
having the highest rating from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., (c) certificates of deposit maturing no more than one
(1) year after issue provided that the account in which any such certificate of
deposit is maintained is subject to a Control Agreement in favor of Collateral
Agent and (d) any cash equivalent investments consistent with the Borrower’s
investment policy approved by its Board of Directors and provided to the
Collateral Agent and the Lenders. “Code” is the Uniform Commercial Code, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, that, to the extent that the Code is used to define any term herein or
in any Loan Document and such term is defined differently in different Articles
or Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Collateral Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions. “Collateral” is any and all properties, rights and assets of
Borrower described on Exhibit A. “Collateral Account” is any Deposit Account,
Securities Account, or Commodity Account, or any other bank account maintained
by Borrower or any Subsidiary that is a Guarantor or co-Borrower under this
Agreement at any time (other than any Lease Collateral Cash Collateral
Accounts). “Commitment Percentage” is set forth in Schedule 1.1, as amended from
time to time.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin031.jpg]
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code. “Compliance
Certificate” is that certain certificate in substantially the form attached
hereto as Exhibit C. “Contingent Obligation” is, for any Person, any direct or
indirect liability, contingent or not, of that Person for (a) any indebtedness,
lease, dividend, letter of credit or other obligation of another Person such as
an obligation directly or indirectly guaranteed, endorsed, co made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement. “Control
Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries that are Guarantors or
co-Borrowers under this Agreement maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower or any of its
Subsidiaries maintains a Securities Account or a Commodity Account, Borrower and
such Subsidiary, and Collateral Agent pursuant to which Collateral Agent, for
the benefit of the Lenders, obtains “control” (within the meaning of the Code)
over such Deposit Account, Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret. “Credit Extension” is each Advance, Term Loan or any
other extension of credit by any Lender to or for the benefit of Borrower
hereunder. “Deposit Account” is any “deposit account” as defined in the Code
with such additions to such term as may hereafter be made. “Disbursement Letter”
is that certain form attached hereto as EXHIBIT B-2. “DOJ” means the U.S.
Department of Justice or any successor thereto or any other comparable
Governmental Authority. “Dollars,” “dollars” and “$” each mean lawful money of
the United States. “Eligible Accounts” means those Accounts that arise in the
ordinary course of Borrower's business that comply with all of Borrower's
applicable representations and warranties set forth in Section 5.2; provided,
that Bank may, in its reasonable discretion, change the standards of eligibility
immediately by giving Borrower a written notice of the effectiveness of any such
change. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following: (a) Accounts that the Account Debtor has failed to pay in full
within ninety (90) days of invoice date; provided that Bank may, with prior
notice to Borrower, change such number of days to one hundred twenty (120) in
Bank’s sole discretion based upon the results of Collateral audits; (b) Dilution
in excess of 2.50% based upon collections of Accounts; (c) Uninsured Foreign
Accounts;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin032.jpg]
(d) Intercompany Accounts of Borrower; (e) Credit balances over ninety (90)
days; (f) Accounts with respect to an Account Debtor, twenty-five percent (25%)
of whose Accounts the Account Debtor has failed to pay within ninety (90) days
of invoice date, except as approved in writing by Bank; (g) Accounts with
respect to an Account Debtor, including Subsidiaries and Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, to the
extent such obligations exceed the aforementioned percentage, except as approved
in writing by Bank; (h) Accounts with respect to which the goods have not been
shipped or delivered, or the services have not been rendered, to the Account
Debtor; (i) Accounts consisting of non-trade claims, i.e., freight claims,
insurance claims, warranty claims, claims against government, etc.; (j) Accounts
arising from cash sales or from collect on delivery sales of inventory; (k)
Accrued finance charges on Account; (l) Accounts which consists of progress
billings; (m) Accounts with respect to which the Account Debtor is the United
States or any department, agency, or instrumentality of the United States,
except for (i) Accounts of the United States, or (ii) Accounts with the United
States Department of Veterans Affairs (and related hospitals), if in each case
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Assignment of Claims Act of 1940 (31 U.S.C, 3727); (n)
Accounts with respect to which Borrower is liable to the Account Debtor for
goods sold or services rendered by the Account Debtor to Borrower, but only to
the extent of any amounts owing to the Account Debtor against amounts owed to
Borrower; (o) Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the Account Debtor
may be conditional; (p) Accounts with respect to which the Account Debtor is an
officer, employee, agent or Affiliate of Borrower; (q) Accounts that have not
yet been billed to the Account Debtor or that relate to deposits (such as good
faith deposits) or other property of the Account Debtor held by Borrower for the
performance of services or delivery of goods which Borrower has not yet
performed or delivered; (r) Accounts with respect to which the Account Debtor
disputes liability or makes any claim with respect thereto as to which Bank
believes, in its sole reasonable discretion, that there may be a basis for
dispute (but only to the extent of the amount subject to such dispute or claim),
or is subject to any Insolvency Proceeding, has filed for bankruptcy protection,
is or becomes Insolvent, or goes out of business; (s) Accounts the collection of
which Bank reasonably determines after inquiry and consultation with Borrower to
be doubtful; and (t) Retentions and hold-backs. “Equipment” is all “equipment”
as defined in the Code with such additions to such term as may hereafter be
made,



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin033.jpg]
and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing. “Equity Investment Agreement” is that certain Investment Agreement
regarding the purchase and sale of Borrower’s common stock, entered into by and
between Borrower, Innovatus and the investors party thereto on the date hereof.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations. “Excluded Taxes” means, with respect to the Collateral Agent or
a Lender, any Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes imposed as a result of such Collateral
Agent or Lender being organized under the laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof). “Exigent Circumstance” means
any event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral. “Existing Indebtedness” is the
indebtedness of Borrower to Oxford Finance LLC in the aggregate principal
outstanding principal amount as of the Effective Date of approximately Fifteen
Million Dollars ($15,000,000) pursuant to that certain Loan and Security
Agreement, dated January 6, 2017, as amended, entered into by and between Oxford
Finance LLC, Borrower and the other parties thereto. “FDA” means the U.S. Food
and Drug Administration or any successor thereto or any other comparable
Governmental Authority. “Final Fee” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued interest
or any other fee payable hereunder) due on the earliest to occur of (a) the
Maturity Date, or (b) the acceleration of any Term Loan, or (c) the prepayment
of the Term Loan pursuant to Section 2.2(c) or (d), in each case equal to Five
percent (5.00%) multiplied by the Term Loan Commitment, payable to Lenders in
accordance with their respective Pro Rata Shares. “GMBH Pledge Agreement” is
that certain pledge agreement under German law for the pledge to Collateral
Agent by Parent, for the ratable benefit of Lenders, a perfected security
interest in all of the outstanding equity interests of ConforMIS Europe GmbH, in
such form and substance as are reasonably satisfactory to Collateral Agent.
“Finance Lease” as defined under GAAP. “Foreign Currency” means lawful money of
a country other than the United States. “Foreign Subsidiary” is a Subsidiary
that is not an entity organized under the laws of the United States or any state
thereof. “Funding Date” is any date on which the Term Loan is made to or on
account of Borrower which shall be a Business Day. “GAAP” is generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession in the United
States, which are applicable to the circumstances as of the date of
determination. “General Intangibles” are all “general intangibles” as defined in
the Code in effect on the date hereof with such



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin034.jpg]
additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind. “Governmental Approval” is any consent,
authorization, approval, order, license, franchise, permit, certificate,
accreditation, registration, filing or notice, of, issued by, from or to, or
other act by or in respect of, any Governmental Authority. “Governmental
Authority” is any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body (including,
without limitation, the FDA and any state board of pharmacy or state pharmacy
licensing authority), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self regulatory
organization. “Guarantor” is any Person providing a Guaranty in favor of
Collateral Agent for the benefit of the Lenders. “Guaranty” is any guarantee of
all or any part of the Obligations, as the same may from time to time be
amended, restated, modified or otherwise supplemented. “Indebtedness” is (a)
indebtedness for borrowed money or the deferred price of property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) Finance Lease obligations, and (d) Contingent Obligations. It
is understood and agreed that the obligations under the Scientific Advisory
Board Agreements do not constitute Indebtedness. “Insolvency Proceeding” is any
proceeding by or against any Person under the United States Bankruptcy Code, or
any other bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions or proceedings seeking reorganization, arrangement, or
other relief. “Insolvent” means not Solvent. “Intellectual Property” means all
of Borrower’s or any of its Subsidiaries’ right, title and interest in and to
the following: (a) its Copyrights, Trademarks and Patents; (b) any and all trade
secrets and trade secret rights, including, without limitation, any rights to
unpatented inventions, know how, operating manuals; (c) any and all source code;
(d) any and all design rights which may be available to Borrower; (e) any and
all claims for damages by way of past, present and future infringement of any of
the foregoing, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the Intellectual Property rights
identified above; and (f) all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents. “Intercreditor Agreement” means that certain
Intercreditor Agreement, as modified, amended and or restated from



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin035.jpg]
time to time in the sole discretion of Collateral Agent, by and between the Bank
and Collateral Agent. “Inventory” is all “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of any Person’s custody or possession or in transit and including any
returned goods and any documents of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person. “IP Security Agreement” is that certain
Intellectual Property Security Agreement executed and delivered by Borrower to
Collateral Agent and dated as of the Effective Date, as may be amended,
restated, or otherwise modified or supplemented from time to time. “Key Person”
is each of Borrower’s (i) President and Chief Executive Officer, who is Mark
Augusti as of the Effective Date, and (ii) Chief Financial Officer, who is Paul
Weiner as of the Effective Date. “Lease Deposit Cash Collateral Account” means
(i) a bank account to secure Borrower’s reimbursement obligations not to exceed
Two Thousand Dollars ($2,000.00) with respect to the Borrower’s Wallingford
Connecticut leased location, and (ii) an account to be designated by a financial
institution issuing a letter of credit for the benefit of the lessor of the
Billerica location to secure Borrower’s letter of credit reimbursement
obligations not to exceed Five Hundred Thousand Dollars ($500,000). “Lender” is
any one of the Lenders. “Lenders” are the Persons identified on Schedule 1.1
hereto and each assignee that becomes a party to this Agreement pursuant to
Section 12.1. “Lenders’ Expenses” are all audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other similar encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property. “Loan
Documents” are, collectively, this Agreement, the IP Security Agreement, the
Intercreditor Agreement, each Secured Promissory Note, the Perfection
Certificate(s), each Control Agreement, each Compliance Certificate, each Loan
Payment Request Form, each Disbursement Letter, the GMBH Pledge Agreement, the
UK Pledge Agreement, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any other Person, and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent in connection with this
Agreement (but expressly excluding the Equity Investment Agreement and all
related documents instruments and agreements); all as amended, restated, or
otherwise modified or supplemented from time to time. “Loan Payment Request
Form” is that certain form attached hereto as EXHIBIT B-1. “Material Adverse
Change” is (a) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or Borrower and its Subsidiaries,
when taken as a whole; (b) a material impairment of the prospect of repayment of
any portion of the Obligations, or (c) a material adverse effect on the
Collateral.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin036.jpg]
“Material Agreement” is any license, agreement or other contractual arrangement
with a Person or Governmental Authority whereby Borrower or any of its
Subsidiaries is reasonably likely to be required to transfer, either in-kind or
in cash, prior to the Maturity Date, assets or property valued (book or market)
at more than Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate
or any license, agreement or other contractual arrangement conveying rights in
or to any intellectual property necessary to make, use or sell any Inventory,
products or services of Borrower or any Subsidiary. “Maturity Date” is June 25,
2024. “Minimum Cash Amount” is the lesser of (i) Two Million Dollars
($2,000,000.00) or (ii) the Cash Burn of Borrower in the immediately preceding
three months. “Minimum Cash Elected Amount” is the greater of (i) (A) Minimum
Cash Amount minus (B) such amount under the Revolving Line (if any) as Borrower
can then draw but is not currently drawn by the Borrower or (ii) One Million
Dollars ($1,000,000.00). “Minimum Liquidity” is the following respective amounts
depending upon the outstanding principal amount drawn under the Revolving Line:
Amount outstanding under Revolving Line Minimum Liquidity $1.00 - $5,000,000.00
$2,000,000.00 $5,000,001.00 - $7,500,000.00 $3,000,000.00 $7,500,001.00 -
$10,000,000.00 $4,000,000.00 “Obligations” are all of Borrower’s obligations to
pay when due any debts, principal, interest, Lenders’ Expenses, the Prepayment
Fee, the Final Fee, and other amounts Borrower owes the Lenders now or later, in
connection with, related to, following, or arising from, out of or under, this
Agreement or, the other Loan Documents, or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents. “OFAC” is the U.S. Department of Treasury Office of Foreign Assets
Control. “OFAC Lists” are, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders. “Operating Documents”
are, for any Person, such Person’s formation documents, as certified by the
Secretary of State (or equivalent agency) of such Person’s jurisdiction of
organization on a date that is no earlier than thirty (30) days prior to the
Effective Date, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto. “Patents” means
all patents, patent applications and like protections including without
limitation improvements,



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin037.jpg]
divisions, continuations, renewals, reissues, re-examination certificates,
utility models, extensions and continuations- in-part of the same. “Payment
Date” is the first (1st) calendar day of each calendar month, commencing on July
1, 2019. “Permitted Agreements” are, notwithstanding any limitations,
restrictions or exclusions on licensing or transferring of assets, including
Intellectual Property, set forth in this Agreement to the contrary, agreements
with third parties for the design, development, manufacture, sale or other
commercialization of (i) patient-specific instruments for use with off-the-shelf
(i.e., non-customized / not patient-specific) joint implants and/or (ii)
patient-specific instruments for use with patient-specific joint implants,
provided that such agreements do not prevent Borrower from designing,
developing, manufacturing, using, selling or otherwise commercializing its
current products and any future improvements or next generation of its current
products and do not result in transfer of any Intellectual Property of Borrower.
“Permitted Indebtedness” is: (a) Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents; (b)
Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate(s); (c) Subordinated Debt; (d) unsecured Indebtedness to trade
creditors and Indebtedness in connection with credit cards incurred in the
ordinary course of business; (e) Indebtedness consisting of Finance Lease
obligations and purchase money Indebtedness, in each case incurred by Borrower
or any of its Subsidiaries to finance the acquisition, repair, improvement or
construction of fixed or capital assets of such Person, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed with such Indebtedness (each measured at the time of such
acquisition, repair, improvement or construction is made); (f) Indebtedness
incurred to finance insurance premiums, the aggregate amount of which
outstanding at any given time may not exceed Two Million Dollars
($2,000,000.00); (g) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business; (h)
Indebtedness permitted under clause (f) of the definition of Permitted
Investments; and (i) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (h) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be. “Permitted Investments” are: (a) Investments
disclosed on the Perfection Certificate(s) and existing on the Effective Date;
(b) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin038.jpg]
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower; (d) Investments consisting of Deposit Accounts in which Collateral
Agent has a perfected security interest; (e) Investments in connection with
Transfers permitted by Section 7.1; (f) Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s board of directors, not to exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate for (i) and (ii) in any fiscal year; (g)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; (h) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business;
provided that this paragraph (i) shall not apply to Investments of Borrower in
any Subsidiary; (i) Investments in Subsidiaries, not to exceed One Hundred
Thousand Dollars ($100,000.00) per fiscal year for each Subsidiary; and (j)
Non-cash Investments in joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non exclusive licensing of
technology, the development of technology or the providing of technical support.
“Permitted Licenses” are any one or more of the following: (A) licenses of
over-the-counter software that is commercially available to the public; (B) non
exclusive licenses and exclusive licenses (but specifically excluding exclusive
licenses relating to Borrower’s patient specific implants or for therapeutic
uses relating to the treatment of knees and hips) for the use of the
Intellectual Property of Borrower or any of its Subsidiaries (i) entered into in
the ordinary course of business or any reasonable extension of Borrower’s
business as determined by the Borrower’s board of directors, or (ii) in
connection with settlement agreements relating to the infringement of the
Intellectual Property of Borrower or any of its Subsidiaries, and pursuant to
which Borrower or any of its Subsidiaries license Intellectual Property to the
opposing party; provided, that, (x) with respect to each such license described
in clause (B), the license constitutes an arms length transaction, the terms of
which, on their face do not provide for a sale or assignment of any Intellectual
Property and do not restrict the ability of Borrower or any of its Subsidiaries,
as applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property (y) in the case of any exclusive
license described in clause (B) (I) Borrower delivers ten (10) days’ prior
written notice and a brief summary of the terms of the proposed license to
Collateral Agent and the Lenders and delivers to Collateral Agent and the
Lenders copies of the final executed licensing documents in connection with the
exclusive license promptly upon consummation thereof, (II) any such license is
made in connection with a bona fide corporate collaboration or partnership, and
is approved by Borrower’s (or the applicable Subsidiary’s) board of directors,
and (III) any such license could not result in a legal transfer of title of the
licensed property but may be exclusive in respects other than territory and may
be exclusive as to territory only as to discrete geographical areas outside of
the United States; and (IV) all upfront payments, royalties, milestone payments
or other proceeds arising from such licensing agreement that are payable to
Borrower or any of its Subsidiaries are paid to a Deposit Account maintained at
Bank or that is governed by a Control Agreement; (C) Permitted Agreements; and
(D) the agreements disclosed to the Collateral Agent and the Lender on the
Perfection Certificate. “Permitted Liens” are:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin039.jpg]
(a) Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents; (b)
Liens for taxes, fees, assessments or other government charges or levies, either
(i) not due and payable or (ii) being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder; (c) Liens
securing Indebtedness permitted under clause (e) of the definition of “Permitted
Indebtedness,” provided that (i) such liens exist prior to the acquisition of,
or attach substantially simultaneous with, or within twenty (20) days after the,
acquisition, lease, repair, improvement or construction of, such property
financed or leased by such Indebtedness and (ii) such liens do not extend to any
property of Borrower other than the property (and proceeds thereof) acquired,
leased or built, or the improvements or repairs, financed by such Indebtedness;
(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000.00), and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto; (e) Liens to secure payment
of workers’ compensation, employment insurance, old age pensions, social
security and other like obligations incurred in the ordinary course of business
(other than Liens imposed by ERISA); (f) Liens incurred in the extension,
renewal or refinancing of the indebtedness secured by Liens described in (a)
through (c), but any extension, renewal or replacement Lien must be limited to
the property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase; (g) Leases or subleases of real property granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), and leases,
subleases, non exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Collateral Agent or any Lender a security interest therein;
(h) Banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6 hereof; (i)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; (j) Liens on a
segregated bank account of Borrower securing Indebtedness permitted under clause
(f) of the definition of “Permitted Indebtedness,” provided that the account
balance in such bank account shall not exceed Two Million Dollars
($2,000,000.00); and (k) Permitted Licenses. “Person” is any individual, sole
proprietorship, partnership, limited liability company, joint venture, company,
trust, unincorporated organization, association, corporation, institution,
public benefit corporation, firm, joint stock company, estate, entity or
government agency. “Prepayment Fee” is, with respect to any Term Loan subject to
prepayment prior to the Maturity Date, whether by mandatory or voluntary
prepayment, acceleration or otherwise, an additional fee payable to the Lenders
in amount



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin040.jpg]
equal to: (i) for a prepayment made after the date which is the first
anniversary of the Funding Date of the Term Loan through and including the date
which is the second anniversary of the Funding Date of the Term Loan, two
percent (2.00%) of the principal amount of the Term Loan prepaid; (ii) for a
prepayment made after the date which is the second anniversary of the Funding
Date of the Term Loan through and including the date which is the third
anniversary of the Funding Date of the Term Loan, one percent (1.00%) of the
principal amount of the Term Loan prepaid; and (iii) for a prepayment made after
the date which is the third anniversary of the Funding Date of the Term Loan and
prior to the Maturity Date, zero percent (0.00%) of the principal amount of the
Term Loan prepaid. For the purposes of clarification, no voluntary prepayment of
a Term Loan may be made prior to the first anniversary of the Effective Date but
in the event of a mandatory prepayment made pursuant to Section 2.2(c) on or
after the Funding Date of the Term Loan through and including the first
anniversary of the Funding Date of the Term Loan, the Prepayment Fee shall be
equal to three percent (3.00%) of the principal amount of the Term Loan prepaid.
“Prime Rate” means the greater of (i) Five and one-half percent (5.50%) and (ii)
variable rate of interest, per annum, most recently announced by Bank, as its
“prime rate,” whether or not such announced rate is the lowest rate available
from Bank. “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible. “Pro Rata
Share” is, as of any date of determination, with respect to each Lender, a
percentage (expressed as a decimal, rounded to the ninth decimal place)
determined by dividing the outstanding principal amount of the Term Loan held by
such Lender by the aggregate outstanding principal amount of the Term Loan.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates. “Registration” means any registration, authorization, approval,
license, permit, clearance, certificate, and exemption issued or allowed by the
FDA or state pharmacy licensing authorities (including, without limitation, new
drug applications, abbreviated new drug applications, biologics license
applications, investigational new drug applications, over-the-counter drug
monograph, device pre-market approval applications, device pre-market
notifications, investigational device exemptions, product recertifications,
manufacturing approvals, registrations and authorizations, CE Marks, pricing and
reimbursement approvals, labeling approvals or their foreign equivalent,
controlled substance registrations, and wholesale distributor permits).
“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court. “Required Lenders” means (i) for so long as all of the Persons that
are Lenders on the Effective Date (each an “Original Lender”) have not assigned
or transferred any of their interests in the Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least fifty one
percent (51%) of the aggregate outstanding principal balance of the Term Loan.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin041.jpg]
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject. “Responsible
Officer” is any of the President, Chief Executive Officer, or Chief Financial
Officer of Borrower acting alone. “Revolving Facility Fee” is a fee due on the
Effective Date equal to Thirty-Five Hundredths percent (0.35%) of the Revolving
Line; payable solely for the account of Bank. “Revolving Line” means a Credit
Extension by Bank of up to Ten Million Dollars ($10,000,000.00) from time to
time outstanding. “Revolving Line Commitments” is, for any Lender, the
obligation of such Lender to make Advances, up to the principal amount shown on
Schedule 1.1; it being agreed and understood that neither INNOVATUS LIFE
SCIENCES LENDING FUND I, LP nor any of its Affiliates has any Revolving Line
Commitment. “Scientific Advisory Board Agreement” is an agreement entered into
from time to time in the ordinary course of business by the Borrower or any of
its Subsidiaries with advisors pursuant to which the Borrower or its
Subsidiaries are required to pay compensation based on a combination of
stock-based compensation, revenue share and hourly cash compensation for
additional services, and to pay the reasonable, ordinary and necessary travel
and other expenses. “Secured Promissory Note” is defined in Section 2.6.
“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto. “Securities Account” is any “securities account” as defined in the
Code with such additions to such term as may hereafter be made under the Code.
“Shares” is all of the issued and outstanding stock, units or other evidence of
ownership held by Borrower or its Subsidiaries of any Subsidiary. “Solvent” is,
with respect to any Person: the fair salable value of such Person’s consolidated
assets (including goodwill minus disposition costs) exceeds the fair value of
such Person’s liabilities; such Person is not left with unreasonably small
capital after the transactions in this Agreement; and such Person is able to pay
its debts (including trade debts) as they mature in the ordinary course (without
taking into account any forbearance and extensions related thereto).
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders. “Subsidiary” is, with respect to any Person, any Person
of which more than fifty percent (50%) of the voting stock or other equity
interests (in the case of Persons other than corporations) is owned or
controlled, directly or indirectly, by such Person or through one or more
intermediaries. Unless otherwise specified, references herein to a Subsidiary
means a Subsidiary of Borrower. “T6M Product Revenue” means trailing six (6)
months’ revenue of Borrower from the sale of its products, determined in
accordance with GAAP, as of any date of determination. “Term Loan” is defined in
Section 2.2(a) hereof.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin042.jpg]
“Term Loan Basic Rate” is with respect to Term Loan, the floating per annum rate
of interest (based on a year of three hundred sixty five (365) days) equal to
the sum of (a) the Prime Rate, subject to Section 2.5(g), and (b) Three and
seventy-five hundredths percent (3.75%). “Term Loan Commitment” is, for any
Lender, the obligation of such Lender to make the Term Loan, up to the principal
amount shown on Schedule 1.1. “Term Loan Commitments” means the aggregate amount
of such commitments of all Lenders. “Term Loan Facility Fee” is a fee due on the
Effective Date equal to one percent (1.00%) of the total funded Term Loan.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks. “Transitory
Collateral” are trays, instruments and customized implants that are located at
or in transit to hospitals, surgery centers and medical locations, in the
ordinary course of business, in advance of patient procedures; Collateral held
for repair or in transit; and laptops, peripherals and other equipment
maintained with employees from time to time in the ordinary course of business.
“Uninsured Foreign Account” is an Account of an Account Debtor that does not
have its principal place of business in the United States and with respect to
which Account Debtor there is not in effect a Borrower’s accounts receivable
credit insurance policy that is acceptable to Bank and that has a minimum credit
coverage percentage of 90% of the Accounts for such Account Debtor. “UK Pledge
Agreement” means an agreement under the laws of England and Wales entered into
by Borrower under which Borrower pledges all of the Shares of the ConforMIS UK
Limited to Collateral Agent for the Lenders’ ratable benefit to secure the
Obligations, in such form and substance as are reasonably satisfactory to
Collateral Agent. [Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin043.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date. BORROWER: CONFORMIS, INC. By /s/ Paul Weiner Name:
Paul Weiner Title: Chief Financial Officer BORROWER: IMATX, INC. By /s/ Paul
Weiner Name: Paul Weiner Title: Chief Financial Officer BORROWER: CONFORMIS
CARES LLC By /s/ Paul Weiner Name: Paul Weiner Title: Chief Financial Officer
COLLATERAL AGENT AND LENDER: INNOVATUS LIFE SCIENCES LENDING FUND I, LP By:
Innovatus Life Sciences GP, LP Its: General Partner By /s/ Andrew Dym Name:
Andrew Dym Title: Authorized Signatory EAST WEST BANK: EAST WEST BANK By /s/
James Tai Name: James Tai Title: Managing Director / Head of Life Sciences



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin044.jpg]
SCHEDULE 1.1 Lenders and Commitments Term Loan Lender Term Loan Commitment
Commitment Percentage INNOVATUS LIFE SCIENCES LENDING $20,000,000.00 100.00%
FUND I, LP TOTAL $20,000,000.00 100.00% Revolving Line Lender Revolving Line
Commitment Commitment Percentage EAST WEST BANK $10,000,000.00 100.00% TOTAL
$10,000,000.00_ 100.00%



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin045.jpg]
EXHIBIT A Description of Collateral The Collateral consists of all of Borrower’s
right, title and interest in and to the following property: All goods, Accounts
(including health-care receivables), Equipment, Inventory, contract rights or
rights to payment of money, leases, license agreements, franchise agreements,
General Intangibles (including Intellectual Property), commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts and other Collateral Accounts,
all certificates of deposit, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and All Borrower’s Books relating
to the foregoing, and any and all claims, rights and interests in any of the
above and all substitutions for, additions, attachments, accessories, accessions
and improvements to and replacements, products, proceeds and insurance proceeds
of any or all of the foregoing. Notwithstanding the foregoing, the Collateral
does not include (i) equipment subject to a Lien described in clause (c) of the
definition of Permitted Liens if the granting of a Lien in such equipment is
prohibited by or would constitute a default under the agreement governing such
equipment (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 (or any
other Section) of Division 9 of the Code); provided that upon the termination,
lapsing or expiration of any such prohibition, such equipment or other property
shall automatically be subject to the security interest granted in favor of
Collateral Agent and each Lender hereunder and become part of the Collateral
without any action by Borrower, Collateral Agent or any Lender, (ii) more than
sixty five percent (65%) of the issued and outstanding capital stock, membership
units or other securities owned or held of record by the Borrower (the “Shares”)
of any Foreign Subsidiary, (iii) any license or contract, in each case if the
granting of a Lien in such license or contract is prohibited by or would
constitute a default under the agreement governing such license or contract (but
(A) only to the extent such prohibition is enforceable under applicable law and
(B) other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9
of the Code); provided that upon the termination, lapsing or expiration of any
such prohibition, such license or contract, as applicable, shall automatically
be subject to the security interest granted in favor of Collateral Agent
hereunder and become part of the “Collateral”, and (iv) the Lease Deposit Cash
Collateral Accounts.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin046.jpg]
EXHIBIT B-1 Loan Payment Request Form (Term Loan) Fax To: Date:
_____________________ LOAN PAYMENT: CONFORMIS, INC. From Account
#________________________________ To Account
#__________________________________________________ (Deposit Account #) (Loan
Account #) Principal $____________________________________ and/or Interest
$________________________________________________ Authorized Signature: Phone
Number: Print Name/Title: LOAN ADVANCE: Complete Outgoing Wire Request section
below if all or a portion of the funds from this loan advance are for an
outgoing wire. From Account #________________________________ To Account
#__________________________________________________ (Loan Account #) (Deposit
Account #) Amount of Advance $___________________________ All Borrower’s
representations and warranties in the Loan and Security Agreement are true,
correct and complete in all material respects on the date of the request for an
advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date: Authorized
Signature: Phone Number: Print Name/Title: OUTGOING WIRE REQUEST: Complete only
if all or a portion of funds from the loan advance above is to be wired.
Beneficiary Name: _____________________________ Amount of Wire: $ Beneficiary
Bank: ______________________________ Account Number: City and State: Beneficiary
Bank Transit (ABA) #: Beneficiary Bank Code (Swift, Sort, Chip, etc.): (For
International Wire Only) Intermediary Bank: Transit (ABA) #: For Further Credit
to: Special Instruction: By signing below, I (we) acknowledge and agree that my
(our) funds transfer request shall be processed in accordance with and subject
to the terms and conditions set forth in the agreements(s) covering funds
transfer service(s), which agreements(s) were previously received and executed
by me (us).



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin047.jpg]
Authorized Signature: ___________________________ 2nd Signature (if required):
_______________________________________ Print Name/Title:
______________________________ Print Name/Title:
______________________________________________ Telephone #: Telephone #:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin048.jpg]
LOAN ADVANCE / PAYMENT AUTHORIZATION (MUST BE RECEIVED BY 5:00 PM PST FOR SAME
DAY PROCESSING) WHEN COMPLETED E-MAIL TO: AdvanceGroup@EastWestBank.com (Rev.
03/2017) OR FAX TO: 626-927-2088 LOAN REQUEST FORM (TO BE COMPLETED BY BORROWER)
Borrower Name: Date of Request: Borrower Contact No.: Loan / Note No.: (“Loan”)
LOAN ADVANCE REQUEST (TO BE COMPLETED BY BORROWER) Effective Date Credit To
Description Amount UCC Equipment Filing Require: Yes No If yes, please provide a
copy of supporting documents LOAN PAYMENT REQUEST (TO BE COMPLETED BY BORROWER)
Credit to Payment Type Total Amount Effective Date Debit From Loan/Note No.
Principal Interest Fee CERTIFICATION OF BORROWER This request is made to East
West Bank by an authorized representative(s) of Borrower, who signs below and
who certifies that: (i) The representations and warranties by Borrower set forth
in the Business Loan Agreement and Related Loan Documents (collectively “Loan
Documents”) are true and correct in all material respects (or, if conditioned on
materiality, in all respects) as of the date made and as of the date of this
advance request except that that those representations and warranties expressly
referring to a specific date shall be true, accurate and complete in all
material respects as of such date; (ii) Borrower is not in violation of any of
the terms of the Loan Documents; (iii) no Event of Default has occurred and is
continuing or would result from making the Loan Advance; and, (iv) there has
been no material adverse change in Borrower's financial condition since the Loan
Documents were executed. Authorized Signature: Printed Name/Title: Authorized
Signature: Printed Name/Title: EAST WEST BANK OFFICE USE ONLY EWB Verification:
Authorize Signature ABL Availability: $ Maturity Date: SPECIAL INSTRUCTIONS
Prepared By: Printed Name/Title: Signature Approved By: Printed Name/Title:
Signature LOAN SERVICING DEPARTMENT ONLY Processed By: Date:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin049.jpg]
EXHIBIT B-2 Form of Disbursement Letter [see attached]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin050.jpg]
EXHIBIT C-1 Compliance Certificate TO: INNOVATUS LIFE SCIENCES LENDING FUND I,
LP, as Collateral Agent and Lender EAST WEST BANK, as Lender FROM: CONFORMIS,
INC., as Borrower The undersigned authorized officer (“Officer”) of CONFORMIS,
INC., hereby certifies on behalf of all Borrowers that in accordance with the
terms and conditions of the Loan and Security Agreement dated as of [June [_],
2019,] by and among Borrower, Collateral Agent, and the Lenders from time to
time party thereto (the “Loan Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement), (a) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (b) There are
no Defaults or Events of Default, except as noted below; (c) Except as noted
below, all representations and warranties of Borrower stated in the Loan
Documents are true and correct in all material respects on this date and for the
period described in (a), above; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date. (d) Borrower, and each of Borrower’s Subsidiaries, has timely
filed all required tax returns and reports, Borrower, and each of Borrower’s
Subsidiaries, has timely paid all foreign, federal, state, and material local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement; (e) No Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders. Attached are the required documents, if any, supporting our
certification(s). The Officer, on behalf of Borrower, further certifies that the
attached financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column. Reporting Covenant Requirement
Actual Complies Summary within 30 days of month 1) Financial statements Yes No
N/A end and Quarterly within 45 days 2) Annual (CPA Audited) statements Within
120 days after FYE Yes No N/A Annual Financial Annually (within earlier 10 days
of approval or 60 days of FYE), and 3) Projections/Budget (prepared on a Yes No
N/A monthly basis) when revised (no later than 10 business days of approval) 4)
8-K, 10-K and 10-Q Filings If applicable, within 5 days of filing Yes No N/A 5)
Month-end account statements Monthly within 30 days Yes No N/A



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin051.jpg]
6) Compliance Certificate Quarterly within 45days Yes No N/A 7) IP Report When
required Yes No N/A Total amount of Borrower’s cash 8) and cash equivalents at
the last day $________ Yes No N/A of the measurement period Total amount of
Borrower’s Subsidiaries’ cash and cash 9) equivalents at the last day of the
$________ Yes No N/A measurement period Loan confirmation submitted to the fund
administrator for Innovatus Life Sciences Lending 10) Quarterly within 45 days
Yes No N/A Fund I, LP (see Exhibit C-2 to the Loan Agreement) 11) Borrowing Base
Certificate Monthly within 30 days Yes No N/A 12) A/R & A/P agings If applicable
Yes No N/A Material Agreeme 13) Material Agreements (§ 7.13) Yes No N/A 13) nts
(§ 7.13) Negative Covenant Compliance Negative Covenant Complies 1) Dispositions
(§ 7.1) Yes No N/A 2) Changes in Business, Management, Ownership, or Business
Locations (§ 7.2) Yes No N/A 3) Mergers or Acquisitions (§ 7.3) Yes No N/A 4)
Indebtedness (§ 7.4) Yes No N/A 5) Encumbrance (§ 7.5) Yes No N/A 6) Maintenance
of Collateral Accounts (§ 7.6) Yes No N/A 7) Restricted Payments (§ 7.7) Yes No
N/A 8) Investments (§ 7.8) Yes No N/A 9) Transactions with Affiliates (§ 7.9)
Yes No N/A 10) Subordinated Debt (§ 7.10) Yes No N/A 11) Compliance (§ 7.11) Yes
No N/A 12) Compliance with Anti-Terrorism Laws (§ 7.12) Yes No N/A Please attach
supporting documentation and calculations for the below financial covenants.
Financial Covenant Requirement Actual Complies 1) Minimum TTM Revenue T6M
Product Revenue (Section 6.12) $______ Yes No N/A 2) Minimum Cash Balance Set
forth in Section 6.13 $______ Yes No N/A



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin052.jpg]
3) Minimum Cash Balance Set forth in Section 6.14 $ Yes No N/A Deposit and
Securities Accounts (Please list all accounts since last Compliance Certificate;
attach separate sheet if additional space needed) Account Control Agreement in
Institution Name Account Number New Account? place? 1) Yes No Yes No 2) Yes No
Yes No 3) Yes No Yes No 4) Yes No Yes No Other Matters 1) Have there been any
changes in any Key Person since the last Compliance Certificate? Yes No Have
there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by 2) Yes No the Loan Agreement? Have there been any new or pending
claims or causes of action by or against Borrower 3) Yes No required to be
disclosed under Section 5.3? Have there been any amendments of or other changes
to the Operating Documents of 4) Borrower or any of its Subsidiaries? If yes,
provide copies of any such amendments or Yes No changes with the Compliance
Certificate. Has Borrower provided the Collateral Agent with all notices
required to be delivered 5) Yes No under Sections 6.2(a) and 6.2(b) of the Loan
Agreement? Has Borrower or any Subsidiary terminated any Material Agreement? If
yes, please 6) Yes No explain and provide a copy of the Material Agreement(s)
and/or amendment(s). Have there been any material updates to the contents of the
Perfection Certificate last 7) Yes No delivered? If yes, please explain.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin053.jpg]
Exceptions Please explain any exceptions with respect to the certification
above: (If no exceptions exist, state “No exceptions.” Attach separate sheet if
additional space needed.) CONFORMIS, INC., on behalf of all Borrowers By: Name:
Title: Date: COLLATERAL AGENT USE ONLY Received by: Date: Verified by: Date:
Compliance Status: Yes No



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin054.jpg]
Exhibit C-2 Loan Confirmation In accordance with the loan documents, Innovatus
Life Sciences Lending Fund I, LP and Innovatus Life Sciences Offshore Fund I, LP
(collectively, the “Funds”), managed by Innovatus Capital Partners, LLC, please
complete the information below on a quarterly basis and sign and date this
confirmation. Please then send directly to the Funds administrator, SS&C
Technologies Inc., the following information related to the Funds’ total
investment in CONFORMIS, INC.: 1)
  Please provide the following information as it relates to the Funds (Include: Date, Loan Description,      
Principal Outstanding): Please see table below     Date – For the Quarter Ended 
Loan Description   Principal Outstanding             Total 
Please sign, date, and email a copy of your response to SS&C Technologies at innovatuscp.pe@sscinc.com and 
copy kbergen@innovatuscp.com no later than 30 days after quarter end.     
CONFIRMATION: Signature: __________________________________________ Print Name:
__________________________________________ Title:
__________________________________________ Date:
__________________________________________ Phone:
__________________________________________



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin055.jpg]
EXHIBIT D BORROWING BASE CERTIFICATE [to be provided by Bank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin056.jpg]
EXHIBIT E Form of Secured Promissory Note [see attached]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin057.jpg]
SECURED PROMISSORY NOTE (Term Loan) $20,000,000.00 Dated: June [_], 2019 FOR
VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation, IMATX,
Inc., a California corporation and Conformis Cares LLC, a Delaware limited
liability company (individually and collectively, jointly and severally,
“Borrower”) HEREBY PROMISES TO PAY to the order of INNOVATUS LIFE SCIENCES
LENDING FUND I, LP (“Lender”) the principal amount of TWENTY MILLION DOLLARS
($20,000,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Term Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated June [_],
2019 by and among Borrower, Lender, INNOVATUS LIFE SCIENCES LENDING FUND I, LP,
as Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement. Principal, interest and all other amounts due with respect to the
Term Loan, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”). The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note. The Loan Agreement, among other things, (a) provides for the
making of a secured Term Loan by Lender to Borrower, and (b) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events. This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement. This Note and the obligation of Borrower
to repay the unpaid principal amount of the Term Loan, interest on the Term Loan
and all other amounts due Lender under the Loan Agreement is secured under the
Loan Agreement. Presentment for payment, demand, notice of protest and all other
demands and notices of any kind in connection with the execution, delivery,
performance and enforcement of this Note are hereby waived. Borrower shall pay
all reasonable fees and expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due. This
Note shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York. The ownership of an interest in this
Note shall be registered on a record of ownership maintained by Lender or its
agent. Notwithstanding anything else in this Note to the contrary, the right to
the principal of, and stated interest on, this Note may be transferred only if
the transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity. [Balance of Page Intentionally Left
Blank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin058.jpg]
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof. BORROWER: CONFORMIS,
INC. By Name: BORROWER: IMATX, INC. By Name: BORROWER: CONFORMIS CARES LLC By
Name: Title:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin059.jpg]
SECURED PROMISSORY NOTE (Revolving Line) $10,000,000.00 Dated: June [_], 2019
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation,
IMATX, Inc., a California corporation and Conformis Cares LLC, a Delaware
limited liability company (individually and collectively, jointly and severally,
“Borrower”) HEREBY PROMISES TO PAY to the order of EAST WEST BANK (“Lender”) the
principal amount of TEN MILLION DOLLARS ($10,000,000.00) or such lesser amount
as shall equal the outstanding principal balance of the Revolving Line made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Revolving Line, at the rates and in accordance with the terms of the Loan
and Security Agreement dated June [_], 2019, by and among Borrower, Lender,
INNOVATUS LIFE SCIENCES LENDING FUND I, LP, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued and unpaid interest hereunder shall
be due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement. Principal, interest and all other amounts
due with respect to the Revolving Line, are payable in lawful money of the
United States of America to Lender as set forth in the Loan Agreement and this
Secured Promissory Note (this “Note”). The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note. The Loan Agreement, among other
things, (a) provides for the making of secured Advances by Lender to Borrower,
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events. This Note may be prepaid in accordance with
Section 2.3(a) of the Loan Agreement. This Note and the obligation of Borrower
to repay the unpaid principal amount of the Revolving Line, interest on the
Revolving Line and all other amounts due Lender under the Loan Agreement is
secured under the Loan Agreement. Presentment for payment, demand, notice of
protest and all other demands and notices of any kind in connection with the
execution, delivery, performance and enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York. The
ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin060.jpg]
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof. BORROWER: CONFORMIS,
INC. By Name: BORROWER: IMATX, INC. By Name: BORROWER: CONFORMIS CARES LLC By
Name: Title:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin061.jpg]
CORPORATE BORROWING CERTIFICATE BORROWER: [CONFORMIS, INC.][IMATX, DATE: [DATE]
INC.][CONFORMIS CARES LLC] LENDERS: INNOVATUS LIFE SCIENCES LENDING FUND I, LP,
as Collateral Agent and Lender EAST WEST BANK, as Lender I hereby certify as
follows, as of the date set forth above: 1. I am the Secretary, Assistant
Secretary or other officer of Borrower. My title is as set forth below. 2.
Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware. 3. Attached hereto as Exhibit
A and Exhibit B, respectively, are true, correct and complete copies of (i)
Borrower’s Articles/Certificate of Incorporation (including amendments), as
filed with the Secretary of State of the state in which Borrower is incorporated
as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws. Neither such
Articles/Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Articles/Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof. 4. The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, have been or will
be filed in the minutes of the proceedings of the Board of Directors, and the
Lenders may rely on them until each Lender receives written notice of revocation
from Borrower. [Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin062.jpg]
RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Authorized to Add or Remove Name Title Signature Signatories □ □ □ □ [Balance of
Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin063.jpg]
5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names. By: Name: Title: *** If the
Secretary, Assistant Secretary or other certifying officer executing above is
designated by the resolutions set forth in paragraph 4 as one of the authorized
signing officers, this Certificate must also be signed by a second authorized
officer or director of Borrower. I, the __________________________ of Borrower,
hereby certify as to paragraphs 1 through 5 above, as [print title] of the date
set forth above. By: Name: Title:



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin064.jpg]
EXHIBIT A Articles/Certificate of Incorporation (including amendments) [see
attached]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin065.jpg]
EXHIBIT B Bylaws [see attached]



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin066.jpg]
ANNEX I Collateral Agent and Lender Terms 1. Collateral Agent and Lender Terms
1. Appointment of Collateral Agent. (a) Each Lender hereby appoints INNOVATUS
LIFE SCIENCES LENDING FUND I, LP (together with any successor Collateral Agent
pursuant to Section 7 of this Annex I) as Collateral Agent under the Loan
Documents and authorizes Collateral Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from Borrower, (ii) take
such action on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to Collateral Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto. (b) Without limiting the generality of clause (a) above, Collateral
Agent shall have the sole and exclusive right and authority (to the exclusion of
the Lenders), and is hereby authorized, to (i) act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection with the Loan Documents (including in any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Lender is hereby authorized
to make such payment to Collateral Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of Collateral Agent
and Lenders with respect to any Obligation in any bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Lender), (iii) act as collateral agent for Collateral Agent and each Lender for
purposes of the perfection of all Liens created by the Loan Documents and all
other purposes stated therein, (iv) manage, supervise and otherwise deal with
the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to Collateral Agent and the other
Lenders with respect to the Borrower and/or the Collateral, whether under the
Loan Documents, applicable Requirements of Law or otherwise and (vii) execute
any amendment, consent or waiver under the Loan Documents on behalf of any
Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Collateral Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Collateral Agent and the Lenders
for purposes of the perfection of all Liens with respect to the Collateral,
including any Deposit Account maintained by Borrower with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Collateral Agent, and each Lender hereby agrees to take such further actions to
the extent, and only to the extent, so authorized and directed. Collateral Agent
may, upon any term or condition it specifies, delegate or exercise any of its
rights, powers and remedies under, and delegate or perform any of its duties or
any other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in- fact and any other Person (including any
Lender). Any such Person shall benefit from this Annex I to the extent provided
by Collateral Agent. I Under the Loan Documents, Collateral Agent (i) is acting
solely on behalf of the Lenders, with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Collateral Agent”, the
terms “agent”, “Collateral Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Collateral Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Collateral Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above. Except as expressly set forth in the Loan Documents,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by [LENDER 2] or any of its
Affiliates in any capacity. 2. Binding Effect; Use of Discretion; E-Systems. (a)
Each Lender, by accepting the benefits of the Loan Documents, agrees that (i)
any action



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin067.jpg]
taken by Collateral Agent or Required Lenders (or, if expressly required in any
Loan Document, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by Collateral Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by Collateral Agent or Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders. (b) If Collateral
Agent shall request instructions from Required Lenders or all affected Lenders
with respect to any act or action (including failure to act) in connection with
any Loan Document, then Collateral Agent shall be entitled to refrain from such
act or taking such action unless and until Collateral Agent shall have received
instructions from Required Lenders or all affected Lenders, as the case may be,
and Collateral Agent shall not incur liability to any Person by reason of so
refraining. Collateral Agent shall be fully justified in failing or refusing to
take any action under any Loan Document (i) if such action would, in the opinion
of Collateral Agent, be contrary to any Requirement of Law or any Loan Document,
(ii) if such action would, in the opinion of Collateral Agent, expose Collateral
Agent to any potential liability under any Requirement of Law or (iii) if
Collateral Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Collateral Agent as a result
of Collateral Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of Required Lenders or all affected Lenders, as
applicable. I Collateral Agent is hereby authorized by Borrower and each Lender
to establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loan and other matters
incidental thereto. Without limiting the generality of the foregoing, Collateral
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents (including, without limitation, borrowing base
certificates) and similar items on, by posting to or submitting and/or
completion, on E- Systems. Borrower and each Lender acknowledges and agrees that
the use of transmissions via an E-System or electronic mail is not necessarily
secure and that there are risks associated with such use, including risks of
interception, disclosure and abuse, and Borrower and each Lender assumes and
accepts such risks by hereby authorizing the transmission via E-Systems or
electronic mail. Each “e-signature” on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature”, and each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
Code, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, Borrower and/or Lenders in connection with the use of such
E-System. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS”
AND “AS AVAILABLE”. NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS. 3.
Collateral Agent’s Reliance, Etc. Collateral Agent may, without incurring any
liability hereunder, (a) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, Borrower) and (b) rely and
act upon any document and information (including those transmitted by electronic
transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties. None of Collateral Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender and Borrower hereby waives
and shall not assert (and Borrower shall cause its Subsidiaries to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting from the gross negligence or willful
misconduct of Collateral Agent or, as the case may be, such Related Person (each
as determined in a final, non- appealable judgment of a court of competent
jurisdiction) in connection with the duties of Collateral Agent expressly set
forth herein. Without limiting the foregoing, Collateral Agent: (i) shall not be
responsible or otherwise incur liability for any action or omission taken in
reliance upon the instructions of the Required Lenders or for the actions or
omissions of any of its Related Persons, except to the extent that a court of
competent jurisdiction determines in a



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin068.jpg]
final non-appealable judgment that Collateral Agent acted with gross negligence
or willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender or other Person for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or Knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders, provided that Collateral Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
Collateral Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
Borrower hereby waives and agrees not to assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action it might have against Collateral Agent based thereon. 4. Collateral Agent
Individually. Collateral Agent and its Affiliates may make loans and other
extensions of credit to, acquire stock and stock equivalents of, engage in any
kind of business with, Borrower or any Affiliate of Borrower as though it were
not acting as Collateral Agent and may receive separate fees and other payments
therefor. To the extent Collateral Agent or any of its Affiliates makes the Term
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Required Lender”
and any similar terms shall, except where otherwise expressly provided in any
Loan Document, include, without limitation, Collateral Agent or such Affiliate,
as the case may be, in its individual capacity as Lender, or as one of the
Required Lenders. 5. Lender Credit Decision; Collateral Agent Report. Each
Lender acknowledges that it shall, independently and without reliance upon
Collateral Agent, any Lender or any of their Related Persons or upon any
document solely or in part because such document was transmitted by Collateral
Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of Borrower and make and continue to make
its own credit decisions in connection with entering into, and taking or not
taking any action under, any Loan Document or with respect to any transaction
contemplated in any Loan Document, in each case based on such documents and
information as it shall deem appropriate. Except for documents expressly
required by any Loan Document to be transmitted by Collateral Agent to the
Lenders, Collateral Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of Borrower or any Affiliate of Borrower that may come in to
the possession of Collateral Agent or any of its Related Persons. Each Lender
agrees that is shall not rely on any field examination, audit or other report
provided by Collateral Agent or its Related Persons (a “Collateral Agent
Report”). Each Lender further acknowledges that any Collateral Agent Report (a)
is provided to the Lenders solely as a courtesy, without consideration, and
based upon the understanding that such Lender will not rely on such Collateral
Agent Report, (b) was prepared by Collateral Agent or its Related Persons based
upon information provided by Borrower solely for Collateral Agent’s own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Collateral Agent or its Related Persons regarding the
operations and condition of Borrower. Neither Collateral Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Collateral Agent Report or in any related
documentation, (iii) the scope or adequacy of Collateral Agent’s and its Related
Persons’ due diligence, or the presence or absence of any errors or omissions
contained in any Collateral Agent Report or in any related documentation, and
(iv) any work performed by Collateral Agent or Collateral Agent’s Related
Persons in connection with or using any Collateral Agent Report or any related
documentation. Neither Collateral Agent nor any of its Related Persons shall
have any duties or obligations in



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin069.jpg]
connection with or as a result of any Lender receiving a copy of any Collateral
Agent Report. Without limiting the generality of the forgoing, neither
Collateral Agent nor any of its Related Persons shall have any responsibility
for the accuracy or completeness of any Collateral Agent Report, or the
appropriateness of any Collateral Agent Report for any Lender’s purposes, and
shall have no duty or responsibility to correct or update any Collateral Agent
Report or disclose to any Lender any other information not embodied in any
Collateral Agent Report, including any supplemental information obtained after
the date of any Collateral Agent Report. Each Lender releases, and agrees that
it will not assert, any claim against Collateral Agent or its Related Persons
that in any way relates to any Collateral Agent Report or arises out of any
Lender having access to any Collateral Agent Report or any discussion of its
contents, and agrees to indemnify and hold harmless Collateral Agent and its
Related Persons from all claims, liabilities and expenses relating to a breach
by any Lender arising out of such Lender’s access to any Collateral Agent Report
or any discussion of its contents. 6. Indemnification. Each Lender agrees to
reimburse Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents) promptly upon
demand for its Pro Rata Share of any out-of-pocket costs and expenses
(including, without limitation, fees, charges and disbursements of financial,
legal and other advisors and any taxes or insurance paid in the name of, or on
behalf of, Borrower) incurred by Collateral Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, amendment, consent, waiver or enforcement of, or
the taking of any other action (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding
(including, without limitation, preparation for and/or response to any subpoena
or request for document production relating thereto) or otherwise) in respect
of, or legal advice with respect to, its rights or responsibilities under, any
Loan Document. Each Lender further agrees to indemnify Collateral Agent and each
of its Related Persons (to the extent not reimbursed by Borrower as required
under the Loan Documents), ratably according to its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, to the extent not indemnified by the applicable
Lender, taxes, interests and penalties imposed for not properly withholding or
backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by, or asserted against Collateral Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Collateral Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Collateral Agent or any of its Related Persons under this
Section 6 of this Annex I to the extent such liability has resulted from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction. To the extent required by any applicable
Requirement of Law, Collateral Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Collateral Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or if Collateral Agent reasonably
determines that it was required to withhold taxes from a prior payment to or for
the account of any Lender but failed to do so, such Lender shall promptly
indemnify Collateral Agent fully for all amounts paid, directly or indirectly,
by Collateral Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Collateral Agent. Collateral Agent may
offset against any payment to any Lender under a Loan Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
Collateral Agent is entitled to indemnification from such Lender under the
immediately preceding sentence of this Section 6 of this Annex I. 7. Successor
Collateral Agent. Collateral Agent may resign at any time by delivering notice
of such resignation to the Lenders and Borrower, effective on the date set forth
in such notice or, if no such date is set forth therein, upon the date such
notice shall be effective, in accordance with the terms of this Section 7 of
this Annex I. If Collateral Agent delivers any such notice, the Required Lenders
shall have the right to appoint a successor Collateral Agent. If, after 30 days
after the date of the retiring Collateral Agent’s notice of resignation, no
successor Collateral Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Collateral Agent may, on behalf of
the Lenders, appoint a successor Collateral Agent from among the Lenders.
Effective immediately upon its resignation, (a) the retiring Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents,
(b) the Lenders shall assume and perform all of the duties of Collateral Agent
until a successor Collateral Agent shall have accepted a valid appointment
hereunder, (c) the retiring Collateral Agent and its Related Persons shall no
longer have the benefit of any provision of any Loan Document other than with
respect to



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin070.jpg]
any actions taken or omitted to be taken while such retiring Collateral Agent
was, or because such Collateral Agent had been, validly acting as Collateral
Agent under the Loan Documents, and (iv) subject to its rights under Section
2(b) of this Annex I, the retiring Collateral Agent shall take such action as
may be reasonably necessary to assign to the successor Collateral Agent its
rights as Collateral Agent under the Loan Documents. Effective immediately upon
its acceptance of a valid appointment as Collateral Agent, a successor
Collateral Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Collateral Agent under the Loan
Documents. 8. Release of Collateral. Each Lender hereby consents to the release
and hereby directs Collateral Agent to release (or in the case of clause (b)(ii)
below, release or subordinate) the following: (a) any Guarantor or Subsidiary
“co-Borrower” if all of the stock of such Subsidiary owned by Borrower is sold
or transferred in a transaction permitted under the Loan Documents (including
pursuant to a valid waiver or consent), to the extent that, after giving effect
to such transaction, such Subsidiary would not be required to guaranty any
Obligations pursuant to any Loan Document; and (b) any Lien held by Collateral
Agent for the benefit of itself and the Lenders against (i) any Collateral that
is sold or otherwise disposed of by Borrower in a transaction permitted by the
Loan Documents (including pursuant to a valid waiver or consent), (ii) any
Collateral subject to a Lien that is expressly permitted under clause (c) of the
definition of the term “Permitted Lien” and (iii) all of the Collateral and
Borrower, upon (A) termination of all of the Commitments, (B) payment in full in
cash of all of the Obligations that Collateral Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
and (C) to the extent requested by Collateral Agent, receipt by Collateral Agent
and Lenders of liability releases from Borrower in form and substance acceptable
to Collateral Agent (the satisfaction of the conditions in this clause (iii),
the “Termination Date”). 9. Setoff and Sharing of Payments. In addition to any
rights now or hereafter granted under any applicable requirement of law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 10(d) of this Annex
I, each Lender is hereby authorized at any time or from time to time upon the
direction of Collateral Agent, without notice to Borrower or any other Person,
any such notice being hereby expressly waived, to setoff and to appropriate and
to apply any and all balances held by it at any of its offices for the account
of Borrower (regardless of whether such balances are then due to Borrower) and
any other properties or assets at any time held or owing by that Lender or that
holder to or for the credit or for the account of Borrower against and on
account of any of the Obligations that are not paid when due. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares of the Obligations. Borrower agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
purchase participations in accordance with the preceding sentence and (b) any
Lender so purchasing a participation in the Term Loan made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers’
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Term Loan and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest. 10. Advances; Payments; Non-Funding Lenders;
Actions in Concert. (a) Advances; Payments. If Collateral Agent receives any
payment with respect to the Term Loan for the account of Lenders on or prior to
2:00 p.m. (New York time) on any Business Day, Collateral Agent shall pay to
each applicable Lender such Lender’s Pro Rata Share of such payment on such
Business Day. If Collateral Agent receives any payment with respect to the Term
Loan for the account of Lenders after 2:00 p.m. (New York time) on any Business
Day, Collateral Agent shall pay to each applicable Lender such Lender’s Pro Rata
Share of such payment on the next Business Day.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin071.jpg]
(b) Return of Payments. (i) If Collateral Agent pays an amount to a Lender under
this Agreement in the belief or expectation that a related payment has been or
will be received by Collateral Agent from Borrower and such related payment is
not received by Collateral Agent, then Collateral Agent will be entitled to
recover such amount (including interest accruing on such amount at the rate
otherwise applicable to such Obligation) from such Lender on demand without
setoff, counterclaim or deduction of any kind. (ii) If Collateral Agent
determines at any time that any amount received by Collateral Agent under any
Loan Document must be returned to Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of any Loan Document, Collateral Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Collateral Agent on demand any portion of such amount that Collateral
Agent has distributed to such Lender, together with interest at such rate, if
any, as Collateral Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind and Collateral Agent will
be entitled to set off against future distributions to such Lender any such
amounts (with interest) that are not repaid on demand. I Non-Funding Lenders.
(i) Unless Collateral Agent shall have received notice from a Lender prior to
the date of any Term Loan that such Lender will not make available to Collateral
Agent such Lender’s Pro Rata Share of such Term Loan, Collateral Agent may
assume that such Lender will make such amount available to it on the date of
such Term Loan in accordance with Section 2(b) of this Annex I, and Collateral
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available a corresponding amount for the account of Borrower on such date.
If and to the extent that such Lender shall not have made such amount available
to Collateral Agent, such Lender and Borrower severally agree to repay to
Collateral Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the day such amount is made available to
Borrower until the day such amount is repaid to Collateral Agent, at a rate per
annum equal to the interest rate applicable to the Obligation that would have
been created when Collateral Agent made available such amount to Borrower had
such Lender made a corresponding payment available. If such Lender shall repay
such corresponding amount to Collateral Agent, the amount so repaid shall
constitute such Lender’s portion of such Term Loan for purposes of this
Agreement. (ii) To the extent that any Lender has failed to fund any Term Loan
or any other payments required to be made by it under the Loan Documents after
any such Term Loan is required to be made or such payment is due (a “Non-Funding
Lender”), Collateral Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrower. The failure of any Non-Funding Lender to make any Term Loan or any
payment required by it hereunder shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations to make such Term Loan, but
neither any Other Lender nor Collateral Agent shall be responsible for the
failure of any Non-Funding Lender to make such Term Loan or make any other
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be included in
the calculation of “Required Lender” hereunder) for any voting or consent rights
under or with respect to any Loan Document. At Borrower’s request, Collateral
Agent or a Person reasonably acceptable to Collateral Agent shall have the right
with Collateral Agent’s consent and in Collateral Agent’s sole discretion (but
Collateral Agent or any such Person shall have no obligation) to purchase from
any Non-Funding Lender, and each Lender agrees that if it becomes a Non-Funding
Lender it shall, at Collateral Agent’s request, sell and assign to Collateral
Agent or such Person, all of the Term Loan Commitment (if any), and all of the
outstanding Term Loan of that Non-Funding Lender for an amount equal to the
aggregate outstanding principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
assignment agreement in form and substance reasonably satisfactory to, and
acknowledged by, Collateral Agent. (d) Actions in Concert. Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of any Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of Collateral Agent or
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin072.jpg]
under any Loan Document shall be taken in concert and at the direction or with
the consent of Collateral Agent or Required Lenders.



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin073.jpg]
ANNEX X LOAN INTEREST RATE AND PAYMENT OF PRINCIPAL (Term Loan) PLEASE SEE
ATTACHED 146182320 v1



--------------------------------------------------------------------------------



 
[a062520198kexhibit101fin074.jpg]
Beginning Ending Beginning Ending Payment Loan Prime Interest Interest PIK Cash
Principal Total Loan Month Date Date Date Balance Rate Rate Earned Interest
Interest Amortization Payment Balance -- 6/25/19 6/30/19 $20,000,000.00 5.50%
9.25% $30,410.96 $8,219.18 -- -- -- $20,008,219.18 1 7/1/19 7/31/19 8/1/19
$20,008,219.18 5.50% 9.25% $157,187.86 $42,483.21 $114,704.65 -- $114,704.65
$20,050,702.38 2 8/1/19 8/31/19 9/1/19 $20,050,702.38 5.50% 9.25% $157,521.61
$42,573.41 $114,948.20 -- $114,948.20 $20,093,275.79 3 9/1/19 9/30/19 10/1/19
$20,093,275.79 5.50% 9.25% $152,763.95 $41,287.55 $111,476.39 -- $111,476.39
$20,134,563.35 4 10/1/19 10/31/19 11/1/19 $20,134,563.35 5.50% 9.25% $158,180.44
$42,751.47 $115,428.97 -- $115,428.97 $20,177,314.82 5 11/1/19 11/30/19 12/1/19
$20,177,314.82 5.50% 9.25% $153,402.87 $41,460.24 $111,942.64 -- $111,942.64
$20,218,775.05 6 12/1/19 12/31/19 1/1/20 $20,218,775.05 5.50% 9.25% $158,842.02
$42,930.28 $115,911.74 -- $115,911.74 $20,261,705.33 7 1/1/20 1/31/20 2/1/20
$20,261,705.33 5.50% 9.25% $159,179.29 $43,021.43 $116,157.86 -- $116,157.86
$20,304,726.76 8 2/1/20 2/29/20 3/1/20 $20,304,726.76 5.50% 9.25% $149,225.83
$40,331.31 $108,894.53 -- $108,894.53 $20,345,058.06 9 3/1/20 3/31/20 4/1/20
$20,345,058.06 5.50% 9.25% $159,834.12 $43,198.41 $116,635.71 -- $116,635.71
$20,388,256.47 10 4/1/20 4/30/20 5/1/20 $20,388,256.47 5.50% 9.25% $155,006.61
$41,893.68 $113,112.93 -- $113,112.93 $20,430,150.15 11 5/1/20 5/31/20 6/1/20
$20,430,150.15 5.50% 9.25% $160,502.62 $43,379.09 $117,123.53 -- $117,123.53
$20,473,529.24 12 6/1/20 6/30/20 7/1/20 $20,473,529.24 5.50% 9.25% $155,654.91
$42,068.90 $113,586.02 -- $113,586.02 $20,515,598.13 13 7/1/20 7/31/20 8/1/20
$20,515,598.13 5.50% 9.25% $161,173.91 $43,560.52 $117,613.39 -- $117,613.39
$20,559,158.65 14 8/1/20 8/31/20 9/1/20 $20,559,158.65 5.50% 9.25% $161,516.13
$43,653.01 $117,863.12 -- $117,863.12 $20,602,811.66 15 9/1/20 9/30/20 10/1/20
$20,602,811.66 5.50% 9.25% $156,637.81 $42,334.54 $114,303.27 -- $114,303.27
$20,645,146.20 16 10/1/20 10/31/20 11/1/20 $20,645,146.20 5.50% 9.25%
$162,191.66 $43,835.58 $118,356.08 -- $118,356.08 $20,688,981.79 17 11/1/20
11/30/20 12/1/20 $20,688,981.79 5.50% 9.25% $157,292.94 $42,511.61 $114,781.34
-- $114,781.34 $20,731,493.39 18 12/1/20 12/31/20 1/1/21 $20,731,493.39 5.50%
9.25% $162,870.02 $44,018.92 $118,851.10 -- $118,851.10 $20,775,512.32 19 1/1/21
1/31/21 2/1/21 $20,775,512.32 5.50% 9.25% $163,215.84 $44,112.39 $119,103.45 --
$119,103.45 $20,819,624.71 20 2/1/21 2/28/21 3/1/21 $20,819,624.71 5.50% 9.25%
$147,733.78 $39,928.05 $107,805.73 -- $107,805.73 $20,859,552.75 21 3/1/21
3/31/21 4/1/21 $20,859,552.75 5.50% 9.25% $163,876.08 $44,290.83 $119,585.24 --
$119,585.24 $20,903,843.59 22 4/1/21 4/30/21 5/1/21 $20,903,843.59 5.50% 9.25%
$158,926.48 $42,953.10 $115,973.38 -- $115,973.38 $20,946,796.69 23 5/1/21
5/31/21 6/1/21 $20,946,796.69 5.50% 9.25% $164,561.48 $44,476.08 $120,085.40 --
$120,085.40 $20,991,272.76 24 6/1/21 6/30/21 7/1/21 $20,991,272.76 5.50% 9.25%
$159,591.18 $43,132.75 $116,458.43 -- $116,458.43 $21,034,405.52 25 7/1/21
7/31/21 8/1/21 $21,034,405.52 5.50% 9.25% $165,249.75 $44,662.09 $120,587.65 --
$120,587.65 $21,079,067.61 26 8/1/21 8/31/21 9/1/21 $21,079,067.61 5.50% 9.25%
$165,600.62 $44,756.92 $120,843.70 -- $120,843.70 $21,123,824.53 27 9/1/21
9/30/21 10/1/21 $21,123,824.53 5.50% 9.25% $160,598.94 $43,405.12 $117,193.82 --
$117,193.82 $21,167,229.65 28 10/1/21 10/31/21 11/1/21 $21,167,229.65 5.50%
9.25% $166,293.24 $44,944.12 $121,349.12 -- $121,349.12 $21,212,173.77 29
11/1/21 11/30/21 12/1/21 $21,212,173.77 5.50% 9.25% $161,270.64 $43,586.66
$117,683.98 -- $117,683.98 $21,255,760.43 30 12/1/21 12/31/21 1/1/22
$21,255,760.43 5.50% 9.25% $166,988.75 $45,132.09 $121,856.65 -- $121,856.65
$21,300,892.52 31 1/1/22 1/31/22 2/1/22 $21,300,892.52 5.50% 9.25% $167,343.31
$45,227.92 $122,115.39 -- $122,115.39 $21,346,120.45 32 2/1/22 2/28/22 3/1/22
$21,346,120.45 5.50% 9.25% $151,469.73 $40,937.77 $110,531.97 -- $110,531.97
$21,387,058.21 33 3/1/22 3/31/22 4/1/22 $21,387,058.21 5.50% 9.25% $168,020.24
$45,410.88 $122,609.37 -- $122,609.37 $21,432,469.09 34 4/1/22 4/30/22 5/1/22
$21,432,469.09 5.50% 9.25% $162,945.48 $44,039.32 $118,906.16 -- $118,906.16
$21,476,508.41 35 5/1/22 5/31/22 6/1/22 $21,476,508.41 5.50% 9.25% $168,722.98
$45,600.81 $123,122.17 -- $123,122.17 $21,522,109.21 36 6/1/22 6/30/22 7/1/22
$21,522,109.21 5.50% 9.25% $163,626.99 $44,223.51 $119,403.48 -- $119,403.48
$21,566,332.73 37 7/1/22 7/31/22 8/1/22 $21,566,332.73 5.50% 9.25% $169,428.66
-- $169,428.66 -- $169,428.66 $21,566,332.73 38 8/1/22 8/31/22 9/1/22
$21,566,332.73 5.50% 9.25% $169,428.66 -- $169,428.66 -- $169,428.66
$21,566,332.73 39 9/1/22 9/30/22 10/1/22 $21,566,332.73 5.50% 9.25% $163,963.21
-- $163,963.21 -- $163,963.21 $21,566,332.73 40 10/1/22 10/31/22 11/1/22
$21,566,332.73 5.50% 9.25% $169,428.66 -- $169,428.66 -- $169,428.66
$21,566,332.73 41 11/1/22 11/30/22 12/1/22 $21,566,332.73 5.50% 9.25%
$163,963.21 -- $163,963.21 -- $163,963.21 $21,566,332.73 42 12/1/22 12/31/22
1/1/23 $21,566,332.73 5.50% 9.25% $169,428.66 -- $169,428.66 -- $169,428.66
$21,566,332.73 43 1/1/23 1/31/23 2/1/23 $21,566,332.73 5.50% 9.25% $169,428.66
-- $169,428.66 -- $169,428.66 $21,566,332.73 44 2/1/23 2/28/23 3/1/23
$21,566,332.73 5.50% 9.25% $153,032.33 -- $153,032.33 -- $153,032.33
$21,566,332.73 45 3/1/23 3/31/23 4/1/23 $21,566,332.73 5.50% 9.25% $169,428.66
-- $169,428.66 -- $169,428.66 $21,566,332.73 46 4/1/23 4/30/23 5/1/23
$21,566,332.73 5.50% 9.25% $163,963.21 -- $163,963.21 -- $163,963.21
$21,566,332.73 47 5/1/23 5/31/23 6/1/23 $21,566,332.73 5.50% 9.25% $169,428.66
-- $169,428.66 -- $169,428.66 $21,566,332.73 48 6/1/23 6/30/23 7/1/23
$21,566,332.73 5.50% 9.25% $163,963.21 -- $163,963.21 -- $163,963.21
$21,566,332.73 49 7/1/23 7/31/23 8/1/23 $21,566,332.73 5.50% 9.25% $169,428.66
-- $169,428.66 $1,797,194.39 $1,966,623.05 $19,769,138.33 50 8/1/23 8/31/23
9/1/23 $19,769,138.33 5.50% 9.25% $155,309.60 -- $155,309.60 $1,797,194.39
$1,952,503.99 $17,971,943.94 51 9/1/23 9/30/23 10/1/23 $17,971,943.94 5.50%
9.25% $136,636.01 -- $136,636.01 $1,797,194.39 $1,933,830.41 $16,174,749.54 52
10/1/23 10/31/23 11/1/23 $16,174,749.54 5.50% 9.25% $127,071.49 -- $127,071.49
$1,797,194.39 $1,924,265.89 $14,377,555.15 53 11/1/23 11/30/23 12/1/23
$14,377,555.15 5.50% 9.25% $109,308.81 -- $109,308.81 $1,797,194.39
$1,906,503.20 $12,580,360.76 54 12/1/23 12/31/23 1/1/24 $12,580,360.76 5.50%
9.25% $98,833.38 -- $98,833.38 $1,797,194.39 $1,896,027.78 $10,783,166.36 55
1/1/24 1/31/24 2/1/24 $10,783,166.36 5.50% 9.25% $84,714.33 -- $84,714.33
$1,797,194.39 $1,881,908.72 $8,985,971.97 56 2/1/24 2/29/24 3/1/24 $8,985,971.97
5.50% 9.25% $66,040.74 -- $66,040.74 $1,797,194.39 $1,863,235.13 $7,188,777.58
57 3/1/24 3/31/24 4/1/24 $7,188,777.58 5.50% 9.25% $56,476.22 -- $56,476.22
$1,797,194.39 $1,853,670.61 $5,391,583.18 58 4/1/24 4/30/24 5/1/24 $5,391,583.18
5.50% 9.25% $40,990.80 -- $40,990.80 $1,797,194.39 $1,838,185.20 $3,594,388.79
59 5/1/24 5/31/24 6/1/24 $3,594,388.79 5.50% 9.25% $28,238.11 -- $28,238.11
$1,797,194.39 $1,825,432.50 $1,797,194.39 60 6/1/24 6/25/24 6/25/24
$1,797,194.39 5.50% 9.25% $11,386.33 -- $11,386.33 $1,797,194.39 $1,808,580.73
$0.00 146182320 v1



--------------------------------------------------------------------------------



 